Exhibit 10.2

Agreed Form

8 July 2008

SHAREHOLDERS’ AGREEMENT

between

LION/RALLY CAYMAN 1 L.P.

and

CAREY AGRI INTERNATIONAL – POLAND SP. Z O.O

and

LION/RALLY CARRY ENG 1 L.P.

and

LION/RALLY CAYMAN 2

and

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

WEIL, GOTSHAL & MANGES

One South Place   London   EC2M 2WG

Tel: +44 (0) 20 7903 1000   Fax: +44 (0) 20 7903 0990

www.weil.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1    DEFINITIONS    1 2    AGREEMENT TO SUBSCRIBE    13 3    NEW
ISSUES    13 4    RESTRICTIONS ON DEALINGS WITH SECURITIES    15 5    COMPLETION
OF TRANSFERS    22 6    EXIT    23 7    IPO OF LUXCO1    24 8    CALL OPTION   
24 9    PUT OPTION    29 10    CONDUCT OF THE COMPANY    32 11    ACQUISITIONS
AND DISPOSALS    32 12    PARENT GUARANTEE    33 13    DIRECTORS    33 14   
ACCESS TO INFORMATION AND ACCOUNTS    36 15    ADVISORY AGREEMENTS    37 16   
NON-SOLICITATION    37 17    WARRANTIES    38 18    CONFIDENTIALITY AND CONTACT
RESTRICTIONS    38 19    DEEDS OF ADHERENCE    39 20    TERMINATION    40 21   
ANNOUNCEMENTS    40 22    TAX AND VCOC    41 23    ASSIGNMENT AND
SUB-CONTRACTING    43 24    EXCLUSION OF AGENCY, PARTNERSHIP OR JOINT VENTURE   
43 25    CAPACITY    43 26    FURTHER ASSURANCE, CONFLICT AND COMPLIANCE WITH
ARTICLES, MODIFICATIONS TO ACCOMMODATE THE PARTIES’ TAX EFFICIENCY    44 27   
ENTIRE AGREEMENT    45 28    VARIATION    45 29    WAIVER    45 30    ILLEGALITY
AND SEVERANCE    45 31    RIGHTS OF THIRD PARTIES AND NO RECOURSE    46

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 32    COUNTERPARTS    46 33    NOTICES    46 34    EFFECT OF
COMPLETION    48 35    JURISDICTION    48 36    GOVERNING LAW    48 SCHEDULE 1
SHARE SUBSCRIPTION AMOUNTS    49 SCHEDULE 2 DEED OF ADHERENCE    50 SCHEDULE 3
LUXCO1 SHAREHOLDERS’ AGREEMENT    52 SCHEDULE 4 PLEDGE AGREEMENT    53

 

ii



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 8 July 2008 between the following parties

 

(1) LION/RALLY CAYMAN 1 L.P., a Cayman Exempted Limited Partnership, whose
address is Stuarts Corporate Services Ltd, P O Box 2510, George Town, Grand
Cayman, KY1-1104, Cayman Islands (the “Initial Lion Party”);

 

(2) CAREY AGRI INTERNATIONAL – POLAND SP. Z O.O, a limited liability company
organised in Poland, with its registered seat at 66 A Bokserska Street, 02-690,
Warsaw, Poland (the “Initial Bison Party”);

 

(3) LION/RALLY CARRY ENG 1 L.P., an English limited partnership (with registered
number LP 12992), whose address is 21 Grosvenor Place, London SW1X 7HF (“Lion
CLP”);

 

(4) LION/RALLY CAYMAN 2, a company incorporated in the Cayman Islands having its
registered office at c/o Stuarts Corporate Services Ltd, P O Box 2510, George
Town, Grand Cayman, KY1-1104, Cayman Islands (the “Company”); and

 

(5) CENTRAL EUROPEAN DISTRIBUTION CORPORATION, a Delaware Corporation, the
common stock of which is listed on the Nasdaq Global Select Market under the
symbol “CEDC” and the principal executive office of which is located in Warsaw,
Poland at ul. Bobrowiecka 6, 02-728 Warszawa (the “Parent”).

WHEREAS

 

(A) The Company was incorporated on 27 May 2008 under the laws of the Cayman
Islands as a private limited liability company specifically for the purpose of
the Acquisition.

 

(B) Since its incorporation, the Company has not traded or undertaken any
business activities of any sort, has not given any security or incurred any
indebtedness, and no Shareholder nor Board resolutions of the Company have been
passed, save as required pursuant to the Transaction Documents.

 

(C) On or by the Closing Date, the Initial Lion Party, the Initial Bison Party &
Lion CLP have agreed to subscribe for shares in the Company to finance the
Acquisition.

 

(D) The Initial Lion Party, the Initial Bison Party, Lion CLP and the Company
have agreed to make provision for the management and administration of the
affairs of the Company on the terms and conditions set out in this Agreement.

NOW IT IS HEREBY AGREED as follows

 

1 DEFINITIONS

 

1.1 In this Agreement (including the Recitals), except where the context
otherwise requires, the following words and expressions shall have the following
meanings:

 

“A Ordinary Shares”    the A Ordinary Shares with a nominal value of $1 each in
the capital of the Company; “Acquisition”    the acquisition by Pasalba Limited
of the Sale Shares under the SPA;

“Advisory Agreements”

   (i) the Monitoring and Oversight Agreement and (ii) the Corporate Finance
Advisory Agreement, each to be entered into on or prior to the Closing Date
between a Group Company and a Lion Party (or any one or more of its designated
Affiliates or any one or more of the Affiliates of any shareholder (or partner)
in a Lion Party) as each may be amended from time to time;

 

1



--------------------------------------------------------------------------------

“Affiliate”    with respect to any person, another person Controlled directly or
indirectly by such first person, Controlling directly or indirectly such first
person or directly or indirectly under the same Control as such first person,
and “Affiliated” shall have a meaning correlative to the foregoing; “Anti-Trust
Approval”    Has the meaning given to it in Clause 8.9; “Articles”    the
articles of association of the Company, as the same may be amended or replaced
by any successor articles of association from time to time; “Auditors”    the
external auditors for the time being of any Group Company; “B Ordinary
Shareholder”    a holder of B Ordinary Shares; “B Ordinary Shares”    the B
Ordinary Shares with a nominal value of $1 each in the capital of the Company;
“Bison Party” or “Bison Parties”    the Initial Bison Party and, upon completion
of any Transfer by the Initial Bison Party or by any Permitted Transferee
thereof to a Permitted Transferee thereof in accordance with the terms of this
Agreement, such Permitted Transferee; “Bison Share”    the number of Ordinary
Shares held by the Bison Parties at the relevant time as a percentage of all
Ordinary Shares then in issue; “Bison Share of Luxco”    the Bison Share
multiplied by the CayCo Share; “Board”    the board of directors of the Company
as constituted from time to time; “Business Day”    a day (other than a
Saturday, a Sunday or a public holiday) on which banks in London, Luxembourg,
New York, Warsaw, and the Cayman Islands are normally open for the conduct of
general banking business; “C Ordinary Shares”    the C Ordinary Shares with a
nominal value of $1 each in the capital of the Company; “Call Option Closing
Date”    the date of completion of the sale and purchase of the shares which are
the subject of the Call Option;

 

2



--------------------------------------------------------------------------------

“Call Option Equity Value”   

In respect of each Call Option Period:

 

(i)     the aggregate of:

 

(a)    the applicable multiple, multiplied by the Operating Group EBITDA for the
twelve month period ended on the Option Valuation Date;

 

(b)    Cash on the Option Valuation Date; and

 

(c)    Working Capital on the Option Valuation Date;

 

minus:

 

(ii)    the aggregate of:

 

(a)    Financial Debt on the Option Valuation Date;

 

(b)    the Management Incentive Adjustment; and

 

(c)    Normalised Working Capital on the Option Valuation Date.

 

In respect of the 2010 Call Option Period the applicable multiple shall be
14.05, for the 2011 Call Option Period 13.14 and for the 2012 Call Option Period
12.80;

“Call Option”    the call option granted by the Company pursuant to this
Agreement in favour of the Bison Parties as set out in Clause 8 of this
Agreement; “Call Option Exercise Date”    means the date of delivery of the Call
Option Notice; “Call Option Expiry Date”    Has the meaning given to it in
Clause 8.3; “Call Option Notice”    Has the meaning given to it in Clause 8.2;
“Call Option Period”    the 2010 Call Option Period, or the 2011 Call Option
Period, or the 2012 Call Option Period (as the case may be); “Call Option Price”
   the consideration payable by the Bison Parties to the Company upon the
exercise of the Call Option as set out in Clause 8.5 of this Agreement; “Cash”
   all cash and cash equivalents of the LuxCo1 Group as shown in the books and
records of the LuxCo1 Group as at the relevant date; “CayCo Share”    the number
of shares from time to time held by the Company in LuxCo1 as a percentage of all
shares of LuxCo 1 then in issue; “Closing”    Has the meaning given to it in the
SPA; “Closing Date”    Has the meaning given to it in the SPA; “Confidential
Information”    all and any information (written, oral or electronic): (a)
concerning the business, finances, assets or affairs of the Group; (b) relating
to the Group’s processes, plans, intentions, product information, know-how,
designs, trade secrets, software, market opportunities and customers, or in
relation to any third party for which any member of the Group is responsible or
in respect of which any member of the Group has an obligation not to disclose;
(c) relating to any Shareholder or Permitted Transferee or any shareholder in
any such person or any of their respective Affiliates; and (d) relating to the
contents of this Agreement or any other Transaction Document (or any agreement
or arrangement entered into pursuant to or any transaction contemplated by this
Agreement or any other Transaction Document);

 

3



--------------------------------------------------------------------------------

“Control”    with respect to a person (other than an individual): (a) ownership
of more than 50% of the voting securities of such person; (b) the right to
appoint or remove, or cause the appointment or removal of, more than 50% of the
members of the board of directors (or similar governing body) of such person; or
(c) the right to manage, or direct the management of, on a discretionary basis
the business, affairs and/or assets of such person, and for the avoidance of
doubt, a general partner is deemed to Control a limited partnership (and the
terms “Controlling” and “Controlled” shall have meanings correlative to all of
the foregoing); “Corporate Finance Advisory Agreement”    The corporate finance
advisory agreement concerning the Russian Alcohol Group to be entered into
between (1) Pasalba Limited and (2) Lion Bridging Party;; “Cyprus1”   
Lion/Rally Cyprus 1; “Deed of Adherence”    a deed of adherence to this
Agreement in the same or substantially similar form to the agreed form attached
as Schedule 2; “Director”    Any director of the Company from time to time; “D
Ordinary Shares”    the D Ordinary Shares with a nominal value of $1 each in the
capital of the Company; “Encumbrance”    Any mortgage, charge, pledge, lien,
option, restriction, third party right or interest, other interest or security
interest of any kind; “Exit”    a Sale or an IPO; “Fair Market Value”    the
value that would be paid by a willing buyer to a willing seller that is not an
Affiliate of the buyer in a transaction not involving distress or necessity of
either party, determined in good faith by the Board; “Financial Debt”    all
outstanding obligations of the LuxCo1 Group for money borrowed (including for
the avoidance of doubt, accrued but unpaid interest), outstanding obligations
evidenced by notes, debentures, bonds or similar instruments, the payment for
which the LuxCo1 Group is liable and the net present value of all obligations as
lessees under all finance leases including sale and leaseback programs but
Financial Debt shall exclude any liability for amounts owed by LuxCo1 to any
direct shareholders thereof and shall also exclude any liability for amounts
owed between members of the LuxCo1 Group and, for the purposes of the 2010 Call
Option Period shall include 50 per cent. of any Prepayment Penalties and, for
the purposes of the 2010 Put Option Period, the 2011 Call Option Period, the
2011 Put Option Period, the 2012 Call Option Period, and the 2012 Put Option
Period, shall include 100 per cent. of any Prepayment Penalties; “Financial
Year”    a twelve month financial period of the Company ending on 31 December,
or such other date as may be adopted by a resolution of the Shareholders at a
general meeting of Shareholders to be the end of the financial year of the
Company;

 

4



--------------------------------------------------------------------------------

“Group”    the Company and its Subsidiaries from time to time and “member of the
Group” and “Group Company” shall be construed accordingly; for the avoidance of
doubt, no Shareholder nor any of their respective Affiliates (other than the
Company and the Subsidiaries of the Company) shall be a member of the Group for
the purposes of this Agreement; “Holding Company”    has the meaning given in
the definition of “Subsidiary”; “Hurdle Return”    a compound eight per cent.
(8%) return per annum on the aggregate equity and shareholder debt invested in
LuxCo1 at Closing and thereafter and compounded annually on a pro rata basis,
including, in each case, the principal value of all amounts invested or paid at
Closing and thereafter; “Individual”    a natural person; “IPO”    an initial
Public Offering; “LIBOR”    in relation to any amount the applicable screen rate
as at 11.00 a.m. on the relevant calculation date for the offering of deposits
of that amount in US dollars for a three-month period and the “screen rate”
means The British Bankers’ Association Interest Settlement Rate for US dollars
for the period displayed on the appropriate page of the Telerate Screen; “Lion
Capital Management Entity”    Lion Capital LLP, Lion Capital General Partner
LLP, Lion Capital General Partner II LLP, Lion Capital Carry LP, Lion Capital
Carry II LP and Lion/Latimer GP II (Guernsey) Limited; “Lion Party”    the
Initial Lion Party and, upon completion of any Transfer by the Initial Lion
Party or a Permitted Transferee thereof to a Permitted Transferee thereof in
accordance with the terms of this Agreement, such Permitted Transferee; “Lion
Share”    the number of Ordinary Shares from time to time held by the Lion
Parties as a percentage of all Ordinary Shares then in issue; “Listed Shares”   
means the (class of) shares to be listed in an IPO or any other Public Offering;
“LuxCo1”    Lion/Rally Lux 1 S.A., a company incorporated in Luxembourg, whose
registered address is at 9, Rue Sainte Zithe, 3rd Floor, L-2763, Luxembourg;
“LuxCo1 Group”    LuxCo1 and its Subsidiaries from time to time; “LuxCo1
Shareholders’ Agreement”    the shareholders’ agreement entered into on or about
the date of this Agreement between the Company, [Sellers’ Investment Vehicles]
and LuxCo1 and attached hereto as Schedule 3;

 

5



--------------------------------------------------------------------------------

“Management Incentive Adjustment”    an amount equal to (i) the aggregate value
of amounts accrued but unpaid as at the Call Option Exercise Date or the Put
Option Exercise Date (as the case may be) pursuant to any Management Incentive
Scheme plus (ii) the aggregate value of amounts paid by any member of the LuxCo1
Group to any manager of the LuxCo1 Group by way of a bonus or other
non-recurring payment where such bonus or non-recurring payment is directly
linked and conditional upon (x) a change of Control of the LuxCo 1 Group or (y)
an acquisition by a member of the LuxCo 1 Group after Closing, (iii) the
Management Securities Floor Adjustment where the sum of (i), (ii), and (iii)
exceeds 3.5% of the amount of the total appreciation in value over the Hurdle
Return on any equity and shareholder debt invested in LuxCo1 from time to time,
and then only to the extent of the amount of the excess over 3.5%; “Management
Incentive Scheme”    means a contractual obligation of any member of the LuxCo1
Group to pay compensation to any manager of the LuxCo1 Group where the
compensation payable is calculated by reference to the appreciation in value of
the equity and shareholder debt invested in the LuxCo1 Group. For the avoidance
of doubt, any securities issued to, or any rights to acquire securities held by,
any manager and consultancy or other analogous fees payable to any manager do
not fall within the scope of this term; “Management Securities Floor Adjustment”
   means, for the purposes of calculating the Call Option Equity Value only, the
amount, if any, by which the Call Option Price would (but for the Management
Securities Floor Adjustment) be higher than it would be had no securities been
issued pursuant to Clause 3.1.3 and, for the avoidance of doubt, in the case of
the Put Option Price, this amount shall always be zero; “Minority Investment”   
any entity in which any member of the Group owns a minority interest; “Minority
Investment EBITDA”    EBITDA of any Minority Investment, calculated on the same
basis as Operating Group EBITDA, multiplied by the Group’s percentage
shareholding in the Minority Investment; “Monitoring and Oversight Agreement”   
the monitoring and oversight agreement concerning the Russian Alcohol Group to
be entered into between (1) Pasalba Limited and (2) Lion Capital LLP; “Net
Senior Debt”    Gross Senior Debt (as defined in the Senior Facilities
Agreement) minus Cash as at the relevant date; “Net Senior Leverage”    Net
Senior Debt at the relevant date, divided by Operating Group EBITDA for the most
recently completed period of 12 months; “Normalised Level of Working Capital”   
the average level of Working Capital of the Operating Group calculated by taking
the average of the last twelve month ends’ or the last four quarter ends’ (as
the Company may determine) Working Capital immediately prior to the relevant
date, having first excluded any one off or exceptional items from the such
Working Capital; “Notes”    the US$103,500,000 Unsecured Exchangeable Loan Notes
constituted by an instrument made by the Company, LuxCo1, and Lion/Rally Lux 3
S.à r.l. dated 8 July 2008;

 

6



--------------------------------------------------------------------------------

“Operating Board”    the main operating board of the Group from time to time;
“Operating Group EBITDA”   

the consolidated earnings before interest, taxation, depreciation and
amortisation of the Operating Group as extracted from the consolidated audited
accounts of the Operating Group for the relevant period, (except where Operating
Group EBITDA is calculated by reference to a period for which audited accounts
are not available, in which case consolidated management accounts may be used)
prepared by one of Deloitte, Ernst & Young, KPMG or PricewaterhouseCoopers (each
a “Recognised Accountancy Firm”), before bringing into account any of the
following items and without double counting (and so that, to the extent any of
the following have been charged, expensed or deducted in computing such earnings
they shall be added back and to the extent any of the following have been taken
into account therein they shall be deducted):

 

(a)    any accrued interest paid or payable by the Operating Group (including
fees or penalties incurred in connection with third party borrowings or the
issue of guarantees and letter of credit) and including any amounts payable
under any interest rate hedging agreement shall be added back and any interest
owing to or received by the Operating Group and including any amounts receivable
under any interest rate hedging agreement shall be deducted;

 

(b)    any tax paid or payable by the Operating Group in respect of the
operating profit or any deferred tax charges arising for such period shall be
added back and any amount received or receivable by the Operating Group in
respect of a rebate or refund of tax shall be deducted;

 

(c)    any extraordinary items and any exceptional items (in each case being
extraordinary or exceptional due to their size, nature or type or items being
outside the ordinary course of trading or costs related to restructuring) shall
be added back;

 

(d)    any loss against book value incurred by the Operating Group on the sale,
lease or other disposal of any capital asset shall be added back and any gain
against book value incurred by the Operating Group on the sale, lease or other
disposal of any capital asset shall be deducted;

 

(e)    any loss arising on any revaluation of any asset shall be added back and
any gain arising on any revaluation of any asset shall be deducted;

 

(f)     any realised or unrealised foreign exchange losses shall be added back
and any realised or unrealised foreign exchange gains shall be deducted;

 

(g)    depreciation shall be added back;

 

(h)    any amortisation or impairment of tangible or intangible assets shall be
added back;

 

(i)     the costs paid or payable in relation to any acquisition or disposal of
any company or business or brand shall be added back;

 

7



--------------------------------------------------------------------------------

  

(j)     any dividends or distributions paid or payable shall be added back and
any dividends received or receivable shall be deducted (each only to the extent
a corresponding entry has been made to net income);

 

(k)    any loss on revaluation of any fixed or current asset shall be added
back;

 

(l)     any charge in respect of the accounting for share based payments under
IFRS shall be added back;

 

(m)   in the event that the Operating Group makes any acquisition of any company
or business or brand during the course of a year the Operating Group EBITDA in
that year of acquisition shall be adjusted such that the Operating Group EBITDA
shall include a full year’s EBITDA in respect of such acquisition (based on an
EBITDA for the acquired company, business or brand that is determined on the
same basis as Operating Group EBITDA) and verified by a Recognised Accountancy
Firm on the same basis as Operating Group EBITDA; and

 

(n)    in the event that the Operating Group makes a disposal of any company or
business or brand during the course of a year the Operating Group EBITDA in that
year of disposal shall be adjusted such that the Operating Group EBITDA shall
not include any EBITDA in respect of such disposal;

“Operating Group”    Cyprus1 and its Subsidiaries from time to time or, at the
discretion of the Lion Party, the Operating Group may also include any holding
company of Cyprus1, up to the level of LuxCo1; “Option Valuation Date”    in
respect of the 2010 Call Option Period or the 2010 Put Option Period, 31
December 2009; in respect of the 2011 Call Option Period or the 2011 Put Option
Period, 31 December 2010; and, in respect of the 2012 Call Option Period or the
2012 Put Option Period, 31 December 2011; “Ordinary Shareholder”    a holder of
Ordinary Shares; “Ordinary Shares”    the A Ordinary Shares, the B Ordinary
Shares, the C Ordinary Shares, and the D Ordinary Shares; “Parties”    the
parties to this Agreement from time to time including successors in title,
permitted assignees and permitted transferees, provided that any such person
first executes a Deed of Adherence; “Permitted Transferee”   

(i)     in respect of a Bison Party, any wholly-owned and Controlled Subsidiary
of a Bison Party or of any person who Controls a Bison Party;

 

(ii)    in respect of a Lion Party or Lion CLP:

 

(A)   any Lion Capital Management Entity; or

 

(B)   any person directly or indirectly Controlled by or Controlling any Lion
Capital Management Entity;

 

8



--------------------------------------------------------------------------------

“Pledge Agreement”    means the agreement to be entered into as of the date
hereof between the Bison Parties and Lion/Rally/Cayman 1 LP, as provided in
Clause 8.19, and attached hereto as Schedule 4; “Preference Shares”    the
Preference Shares with a nominal value of $1 each in the capital of the Company;
“Preferred Shareholder”    a holder of Preference Shares; “Prepayment Penalties”
   any charge or fee actually paid or payable to the provider of Financial Debt,
calculated in accordance with the underlying contract, and arising solely as a
result of the mandatory prepayment of such Financial Debt before its contractual
date for payment but (for the avoidance of doubt) such charges or fees shall not
include any unpaid interest then due nor other charge or fee already taken into
account in the calculation of Financial Debt; “Prohibited Person”   

means:

 

(i)     any person appearing on the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control in the United States
Department of the Treasury as set out on the US Department of Treasury’s Office
of Foreign Assets Control at the following URL:

 

http:/www.treasury.gov/offices/enforcement/ofac/Index.html; or

 

(ii)    any other person with whom a transaction is prohibited by Executive
Order 13224, the USA PATRIOT Act, the Trading with the Enemy Act or the foreign
asset control regulations of the United States Treasury Department, in each case
as amended from time to time; or

 

(iii)  any other person whom the Company (acting reasonably) considers would
create a material reputational risk for the Company or any of its Affiliates or
any co-investors in the Company or its respective Affiliates.

“Public Offering”    any sale of shares of any member of the Group to the public
in an offering under the laws, rules and regulations of any jurisdiction,
pursuant to which the sold shares will be admitted to trading on a stock
exchange; “Put Option”    the put option granted by the Initial Bison Party
pursuant to this Agreement in favour of the Company as set out in Clause 9 of
this Agreement; “Put Option Closing Date”    the date of completion of the sale
and purchase of the shares which are the subject of the Put Option;

 

9



--------------------------------------------------------------------------------

“Put Option Equity Value”   

in respect of each Put Option Period:

 

(i)     the aggregate of:

 

(a)    the applicable multiple, multiplied by the Operating Group EBITDA for the
twelve month period ended on the Option Valuation Date;

 

(b)    Cash on the Option Valuation Date; and

 

(c)    Working Capital on the Option Valuation Date;

 

minus:

 

(ii)    the aggregate of:

 

(a)    Financial Debt on the Option Valuation Date;

 

(b)    the Management Incentive Adjustment; and

 

(c)    Normalised Working Capital on the Option Valuation Date.

 

In respect of the 2010 Put Option Period the applicable multiple shall be 14.05,
for the 2011 Put Option Period 13.14 and for the 2012 Put Option Period 12.80;

“Put Option Period”    the 2010 Put Option Period, or the 2011 Put Option Period
or the 2012 Put Option Period (as the case may be); “Put Option Price”    the
consideration payable by the Bison Parties upon the exercise of the Put Option
as set out in Clause 9.5; “Requirements”    has the meaning given to it in
Clause 8.10 “Sale”    the sale of all or substantially all of (i) the issued
equity share capital of the Company (including all Shares held by the
Shareholders) or (ii) the business or assets of the Group to a single buyer or
to one or more buyers as part of a single transaction or a series of related
transactions; “Sale Shares”    has the meaning given in the SPA; “Seller Party”
   has the meaning given in the LuxCo1 Shareholders’ Agreement; “Senior
Facilities Agreement”    means the Senior Facilities Agreement dated on or
around the date of this Agreement made between, amongst others, Pasalba Ltd and
Goldman Sachs International; “Shareholders”    collectively, the Lion Parties,
the Bison Parties and Lion CLP, and each other person to which Shares are
Transferred or issued in accordance with the terms of this Agreement and which
becomes a party to this Agreement by executing a Deed of Adherence, and
“Shareholder” means any of them; “Shares”    the Ordinary Shares and the
Preference Shares and any and all shares and interests into which these shares
may be exchanged or converted by change of legal form, merger or otherwise, or
which may be issued by capital increase of the Company;

 

10



--------------------------------------------------------------------------------

“SPA”    the sale and purchase agreement entered into on 22 May 2008 by and
between Cirey Holdings, Inc., and Pasalba Limited; “Subsidiary”    in relation
to any person (a “Holding Company”), any other person directly or indirectly
Controlled by that Holding Company; “Total Leverage”    total third party debt
less cash and cash equivalents of Lion/Rally Lux 3 S.à r.l. and its
subsidiaries, adjusted to reflect a normalised level of net working capital
minus any principal amounts and accrued but unpaid interest outstanding under
the Notes, divided by Operating Group EBITDA for the most recently completed
period of 12 months, pro forma as if the Proposed Acquisition (as defined in
Clause 11.1) had occurred on the first day of the 12 month period; “Transaction
Documents”    the SPA, the LuxCo1 Shareholders’ Agreement, the Pledge Agreement,
this Agreement, and the Advisory Agreements, and “Transaction Document” means
any of them; and “Transfer”    has the meaning given in Clause 4; “Working
Capital”   

the aggregate value of:

 

(a)    the consolidated inventory of the Operating Group;

 

(b)    the consolidated trade receivables of the Operating Group; and

 

(c)    all consolidated other current assets of a working capital nature of the
Operating Group,

 

less the aggregate value of:

 

(a)    the consolidated trade payables of the Operating Group; and

 

(b)    the consolidated other payables of a working capital nature of the
Operating Group (but excluding interest accruals),

 

as at the relevant date. Working Capital shall be calculated using consistent
accounting policies, practices and bases of preparation as those used in the
preparation of the audited financial statements of the Operating Group (“Audited
Accounts Policies”) and to the extent not covered by such Audited Accounts
Policies then in accordance with IFRS.

 

1.2 In this Agreement, save where the context otherwise requires:

 

  1.2.1 references to a “person” include an individual, body corporate (wherever
incorporated), unincorporated association, trust or partnership (whether or not
having separate legal personality), government, state or agency of a state, or
any two or more of the foregoing;

 

  1.2.2 references to an individual or individuals shall include his or their
respective personal representatives;

 

11



--------------------------------------------------------------------------------

  1.2.3 references to a document in the “agreed form” are to that document in
the form agreed to and initialled for the purposes of identification by or on
behalf of the Parties;

 

  1.2.4 references to a Clause, Schedule or Appendix are to a Clause, Schedule
or Appendix of this Agreement, and, unless otherwise specified, references to
sub-clauses are to sub-clauses of the Clause in which such reference appears,
and references to this Agreement include the Schedules and Appendices;

 

  1.2.5 the headings in this Agreement are used for convenience only and do not
affect its construction or interpretation;

 

  1.2.6 references to a statute or a statutory provision include references to
such statute or statutory provision as amended or re-enacted whether before or
after the date of this Agreement and include all subordinate legislation made
under the relevant statute whether before or after the date of this Agreement
save where that amendment, or re-enactment or subordinate legislation would
extend or increase the liability of any Party under this Agreement;

 

  1.2.7 a reference to a document is a reference to that document as amended;

 

  1.2.8 the singular includes the plural and vice versa and any gender includes
any other gender;

 

  1.2.9 a reference to a specific Transaction Document is a reference to that
document as amended, varied, novated, supplemented or replaced from time to time
(other than in breach of the provisions of this Agreement);

 

  1.2.10 references to “$” or “USD” are references to the lawful currency of the
time being of the United States of America; and

 

  1.2.11 references to “€” or “Euro” are references to the single currency and
the legal means of payment in the territory of the Economic and Monetary Union.

 

1.3 Unless expressly provided to the contrary, covenants and undertakings in
this Agreement which are given by more than one Party are deemed to have been
given severally and not jointly or jointly and severally.

 

1.4 Any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term and a reference to any English statute shall be construed so as to include
equivalent or analogous laws of any other jurisdiction.

 

1.5 Save where otherwise expressly provided in this Agreement, references to any
approval or consent to be given, or any action to be taken, by the Lion Parties
or by the Bison Parties shall mean the approval or consent given, or action
taken, by or on behalf of members of the Lion Parties, or the Bison Parties, as
the case may be, holding shares representing more than 50 per cent. of the
aggregate voting rights held by all of the Lion Parties or the Bison Parties, as
the case may be.

 

1.6 A procuring obligation, where used in the context of the Shareholders (or
any one or more of them) means that the Shareholder undertakes to exercise any
and all powers and rights vested in him from time to time in his capacity as a
Shareholder and any influence over any Shareholder Director which was appointed
following nomination by that Shareholder, or otherwise in or of the Company or
any other member of the Group or other entity (as relevant), to ensure
compliance with that obligation so far as he is (legally) able to do so.

 

12



--------------------------------------------------------------------------------

2 AGREEMENT TO SUBSCRIBE

 

2.1 Subject to the provisions of this Agreement:

 

  2.1.1 the Initial Lion Party will subscribe in cash for the number of A
Ordinary Shares set opposite its name in column 2 of Schedule 1 at the
subscription price per A Ordinary Share set out in Schedule 1;

 

  2.1.2 the Initial Bison Party will subscribe in cash for the number of B
Ordinary Shares set opposite its name in column 3 of Schedule 1 at the
subscription price per B Ordinary Share set out in Schedule 1; and

 

  2.1.3 Lion CLP will subscribe in cash for the number of Preference Shares set
opposite its name in column 4 of Schedule 1 at the subscription price per
Preference Share set out in Schedule 1.

 

2.2 Full payment of the subscription monies for the Shares described in Clause
2.1 must be made on or before Closing to the Company in cleared or immediately
available funds.

 

2.3 Notwithstanding the provisions of Clause 2.2, subscription of the Shares and
the other obligations of the Parties pursuant to the terms of this Agreement,
shall be conditional upon Closing.

 

2.4 Upon receipt of the subscription monies referred to in Clause 2.2 the
Company will immediately register each respective Shareholder as the fully paid
holder of the Shares subscribed for under Clause 2.1 and issue appropriate share
certificates.

 

3 NEW ISSUES

 

3.1 The Company shall be free to issue, free from any pre-emption rights, any
Shares of any class or grant any rights to subscribe for or convert or exchange
securities into shares of any class (“New Shares”) to any person (and the
Shareholders shall do all acts and things in their capacity as Shareholders as
are reasonably required or appropriate to ensure that the Company may issue such
securities):

 

  3.1.1 in connection with the payment in shares of all or part of the
consideration for the acquisition of any business or assets by the Company or
any Group Company (a “New Acquisition”), but for the avoidance of doubt not in
connection with the payment in cash for all or part of the consideration for a
New Acquisition;

 

  3.1.2 in order to permit any sellers under a New Acquisition to invest in the
Company;

 

  3.1.3 in connection with any investment or incentive scheme in which managers
and/or employees of the Group are entitled to participate;

 

  3.1.4

to existing or new lenders to the Group in connection with the raising of debt
finance (a “Relevant Transaction”) by any member of the Group from such lender
in proportions no greater than USD1 of subscription price of such securities to
USD4 of principal amount of such debt finance (the “Agreed Proportion”) and, in
the case of a Relevant Transaction, amounts of capital (meaning the aggregate of
debt provided by lenders and cash subscribed for equity in accordance with the
provisions of this Clause) shall be raised as follows: (a) the Shareholders
shall be

 

13



--------------------------------------------------------------------------------

 

entitled to subscribe for their proportionate share of the lower of x) 40 per
cent of the capital raised; and y) the principal amount of equity proposed to be
raised in relation to the Relevant Transaction, in each case in accordance with
the other provisions of this Clause 3; (b) any shares offered under (a) but not
subscribed by any Shareholders other than the Bison Parties may be offered to
new or existing lenders to the Group in relation to the Relevant Transaction;
and (c) thereafter, any remaining amounts of capital raised may be in equity or
debt, in amounts no greater than the Agreed Proportion;

 

  3.1.5 in accordance with any exchange rights under the Notes; or

 

  3.1.6 in accordance with the provisions of Clause 4.4.10.

 

3.2 In the event of an issue of New Shares not falling within paragraphs 3.1.1
to 3.1.6 above the Company shall offer for subscription New Shares (at the same
cash price per New Share) first to the Shareholders, in the same class, pro rata
to the Shares held by them in order that they be afforded the opportunity to
maintain their respective percentage ownership interest in the Company and in
the same class of shares held by them. If funds advised or managed by Lion
Capital LLP (the “Lion Funds”) propose to subscribe for New Shares in an issue
of New Shares pursuant to paragraphs 3.1.1 to 3.1.4 above, the Company shall
first offer for subscription New Shares (at the same cash price per New Share)
to all Shareholders holding the same class of shares as the Lion Funds, pro rata
to the Shares held by them (the pre-emptive offers contemplated by this sentence
and the preceding sentence each being known as a “New Offer”).

 

3.3 The New Offer shall be made by notice stating the number or amount of New
Shares being offered, the price at which they are being offered (the “New Offer
Price”) and any other terms of the New Offer which the Company may apply.

 

3.4 The New Offer shall remain open for the period (being not less than 30
Business Days) specified in the notice. This period may be shorter if the
Shareholders provide their consent to the shorter period of notice.

 

3.5 The Company shall issue the New Shares to those Shareholders who apply for
them and in the case of oversubscription for such New Shares as far as
practicable in proportion to the number of Shares held by them respectively, but
so that an applicant shall not be allotted or granted a number of New Shares
greater than the number for which he or it applied.

 

3.6 Any New Shares not taken up under the New Offer may, at any time up to six
months after the expiry of the New Offer, be issued or granted by the Company at
such price (not being less than the New Offer Price), on such terms (being no
less favourable to the Company than the terms of the New Offer), in such manner
and to such persons as the Board determines with the consent of the Lion Party.

 

3.7 The Shareholders shall do all acts and things in their capacity as
Shareholders as are reasonably required or appropriate to ensure that the
Company may issue New Shares in accordance with the above provisions.

 

3.8 The Company undertakes that it will not, and the Lion Parties agree that
they shall not cause the Company, pursuant to Clauses 3.1.1, 3.1.2, 3.1.3, or
3.1.4, to issue such number of New Shares that causes, and the Company will
procure that LuxCo1 does not pursuant to Clauses 4.1 to 4.9 of the LuxCo1
Shareholders Agreement issue such shares that causes:

 

14



--------------------------------------------------------------------------------

  3.8.1 the Bison Share of LuxCo to be less than 29%, ignoring any dilutive
effect upon the Bison Share of LuxCo as a result of the Bison Parties not
exercising fully any pre-emption rights under Clause 3.2; or

 

  3.8.2 until the Call Option Expiry Date, the Lion Parties to lose Control of
the Company or the Company to lose Control of LuxCo1; or

 

  3.8.3 the Bison Parties to lose the benefit of the rights contained in Clause
14 of this Agreement,

in each case without the consent of the Bison Parties (such consent not to be
unreasonably withheld or delayed).

 

3.9 Notwithstanding any other provision of this Agreement, if B Ordinary Shares
are to be issued to the Bison Parties, and such issue would take the Bison
Parties’ percentage holding in the Company to an amount exceeding 47.5%, such B
Ordinary Shares may, in the discretion of the Bison Parties, be issued as D
Ordinary Shares instead.

 

4 RESTRICTIONS ON DEALINGS WITH SECURITIES

 

4.1 Restrictions on Transfer

No Shareholder may, directly or indirectly, sell, assign, transfer, offer, grant
a participation in, mortgage, pledge, hypothecate, create a security interest in
or lien upon, encumber, donate, contribute, place in trust, enter into any
voting agreement (other than as specifically set out in this Agreement) in
respect of, or otherwise dispose of (collectively, “Transfer”) any of its Shares
or the legal or beneficial interest therein, except as permitted under this
Agreement. No Shareholder may Transfer its Shares to a Prohibited Person.

 

4.2 Exceptions to Prohibition on Transfer

Any Shareholder may Transfer any of its Shares in the following circumstances:

 

  4.2.1 in connection with an Exit carried out in accordance with Clause 6;

 

  4.2.2 to Permitted Transferees in accordance with the provisions set out in
Clause 4.3; and

 

  4.2.3 in accordance with the rights of first refusal set out in Clause 4.4;

 

  4.2.4 in the case of a Lion Party at any time on or after the Closing Date,
subject always to the provisions of Clauses 4.4, 4.5 and 4.6; and

 

  4.2.5 in accordance with the provisions of Clause 8.19.

In the event of any Transfer in accordance with this Clause 4.2, each of the
Shareholders undertakes to take such actions and do such things as may be
necessary to complete such Transfer in accordance with applicable Cayman Island
legal requirements.

 

4.3 Permitted Transfers

 

  4.3.1

Any Shareholder may at any time Transfer any or all of its Shares, including all
rights and obligations attached to such Shares pursuant to this Agreement to one
or more of its Permitted Transferees (and each such Permitted Transferee may in
turn only effect any such Transfer to a Permitted Transferee of the initial
transferring Party upon the same terms and conditions specified herein) without
the consent of the Board or the consent of any other

 

15



--------------------------------------------------------------------------------

 

Shareholder so long as (i) such Permitted Transferee shall have executed and
delivered to the Company a Deed of Adherence, provided that, if such Transfer
relates to part only of the Shares owned by such selling Shareholder, such
selling Shareholder shall remain liable for the performance of its obligations
under this Agreement in relation to the Shares it continues to hold, and
(ii) the Transfer to such Permitted Transferee is not in violation of any
securities laws applicable to such Transfer.

 

  4.3.2 To the extent that any Transfer contemplated or permitted in this Clause
4.3 requires the approval of the Shareholders pursuant to any law, or any
provisions of the Articles or other constitutional documents, the Shareholders
shall, forthwith upon request, provide the necessary consent and shall sign or
vote in favour of any Shareholder resolutions in connection therewith.

 

  4.3.3 If, while a Permitted Transferee holds any Shares, a Permitted
Transferee ceases to qualify as a Permitted Transferee in relation to the
initial transferring Shareholder from whom or which such Permitted Transferee or
any previous Permitted Transferee of such initial transferring Shareholder
received such Shares (an “Unwinding Event”), then:

 

  (a) the relevant initial transferor Shareholder shall forthwith notify the
other Shareholders and the Company, as applicable, of the pending occurrence of
such Unwinding Event; and

 

  (b) prior to such Unwinding Event, such initial transferor Shareholder shall
take all actions necessary to effect a Transfer of all the Shares held by the
relevant Permitted Transferee either back to such Shareholder or, pursuant to
this Clause 4.3.3, to another person that qualifies as a Permitted Transferee of
such initial transferring Shareholder and, until such Transfer has occurred,
such relevant Permitted Transferee shall not be entitled to vote or otherwise
Transfer any of its Shares and all other rights with respect to its Shares shall
be suspended.

 

  4.3.4 The Parent undertakes to procure that no Shares held by a Bison Party
will directly or indirectly be transferred to a non Bison Party (other than a
Lion Party) except as otherwise permitted herein, and the Parent further
undertakes to procure that any Affiliate of Bison who is a Bison Party shall,
prior to its no longer being an Affiliate of Bison, transfer all its Shares to
another, continuing, Affiliate of Bison.

 

4.4 Right of First Refusal

Transfer of Shares by non-Lion party

 

  4.4.1 In the event that an Ordinary Shareholder other than a Lion Party (the
“Offeror”) proposes to make a Transfer pursuant to Clause 4.2.3 of any of its
Shares (an “Offer”), it shall, prior to effecting any such Transfer, provide
prior written notice (an “Offer Notice”) to the Company and to the Lion Parties
(and the Lion Parties shall be the “Offerees”). The Offer Notice shall set out:

 

  (a) the number of Shares subject to the Offer (the “Offered Securities”);

 

  (b) the price per Share at which such Transfer is proposed to be made (the
“Offer Price”); and

 

  (c) all other material terms and conditions of the Offer,

(collectively, the “Offer Terms”).

 

16



--------------------------------------------------------------------------------

The Offer Notice shall be revocable at any time prior to acceptance by the
Offerees and, if it is revoked, the Offeror may not give a further Offer Notice
within six months after the date on which the Offer Notice is revoked, and the
remaining provisions of this Clause 4.4 shall cease to apply in relation to the
revoked Offer Notice, and such Offered Securities shall become subject once
again to the provisions and restrictions of this Agreement.

 

  4.4.2 The Offerees shall be entitled to purchase some or all of the Offered
Securities, provided that the allocation of the Offered Securities among the
Offerees shall be on a pro rata basis or on such other basis as the Offerees may
determine, and the Offerees shall notify the Offeror of the allocation among the
Offerees.

 

  4.4.3 The receipt of an Offer Notice by the Offerees shall constitute an offer
by the Offeror to sell to the Offerees, for cash, the Offered Securities on the
Offer Terms (“Pre-emption Offer”). For a period of thirty days after receipt of
the Offer Notice, the Offerees shall have the right, but not the obligation, to
accept the Pre-emption Offer in relation to the Offered Securities by giving a
written notice of acceptance (which shall be deemed irrevocable) (an “Acceptance
Notice”) to the Offeror.

 

  4.4.4 Failure by the Offerees to deliver an Acceptance Notice before the
expiration of the thirty-day period shall be deemed a rejection of the
Pre-emption Offer by the Offerees. The tender by the Offerees of an Acceptance
Notice to the Offeror shall constitute agreement by the Offerees to purchase,
and by the Offeror to sell to the Offerees, the Offered Securities on the Offer
Terms.

 

  4.4.5 In respect of each Offer Notice which is accepted as to some or all of
the Offered Securities within the thirty day period prescribed by Clause 4.4.3,
the Offerees shall purchase and pay the Offer Price in cash equivalent terms for
such Offered Securities within a further thirty day period of their delivery of
an Acceptance Notice, provided that, if the purchase and sale of such Offered
Securities is subject to any prior regulatory approval, the time period during
which such purchase and sale may be completed shall be extended until the
expiration of five Business Days after all such approvals shall have been
received, but only to the extent that such application(s) for regulatory
approval were promptly made and in any event within the thirty day period from
delivery of the Acceptance Notice.

 

  4.4.6 The Offeror shall have the right for a period of ninety days following
the date of an Offer Notice to sell any Offered Securities to which such Offer
Notice relates and in respect of which an Acceptance Notice has not been
delivered pursuant to the provisions of this Clause to any third party (a “Third
Party Purchaser”) at a price in cash not less than the Offer Price and otherwise
on such terms and conditions no more favourable to the third party than the
Offer Terms, provided that, if the purchase and sale of such Offered Securities
is subject to any prior regulatory approval, the time period during which such
purchase and sale may be consummated shall be extended until the expiration of
fifteen Business Days after all such approvals shall have been received but only
to the extent that such application(s) for regulatory approval were promptly
made and in any event within the sixty days following the date of the Offer
Notice. If any Offered Securities are not sold pursuant to the provisions of
this Clause 4.4.6 prior to the expiration of the time period prescribed by this
Clause 4.4.5, such Offered Securities shall become subject once again to the
provisions and restrictions of this Agreement.

 

17



--------------------------------------------------------------------------------

Transfer of shares by a Lion Party or the Company

 

  4.4.7 The Lion Parties and the Company hereby agree with the Bison Parties:

 

  (a) that, prior to the commencement of any formal sale process (including a
formal auction process or other analogous situation involving the appointment of
a third party financial adviser) (a “Formal Sale Process”) in relation to the
sale of (i) all or substantially all of the shares of LuxCo1 held by the
Company; (ii) all or substantially all of the assets of the Group; or (iii) the
interest held by the Lion Parties in the Company (together with (i) and (ii),
the “First Look Assets”), the Lion Parties or the Company, as the case may be,
will engage with the Bison Parties for a period of 90 days to ascertain whether
an agreement can be reached between the Lion Parties or the Company and the
Bison Parties for the sale to the Bison Parties of any or all of the First Look
Assets; or

 

  (b) that, in the event of a possible sale of any of the First Look Assets
outside of a Formal Sale Process, prior to (i) granting access to information
which constitutes the undertaking of a material due diligence process by a third
party or (ii) signing either (a) exclusivity with a third party or (b) a sale
and purchase agreement with a third party, the Lion Parties or the Company will
engage with the Bison Parties for a period of 90 days to ascertain whether an
agreement can be reached between the Lion Parties or the Company and the Bison
Parties for the sale to the Bison Parties of any or all of the First Look
Assets.

 

  4.4.8 If, following the expiry of the 90 day period under Clause 4.4.7(a) or
(b) above the Lion Parties or the Company and the Bison Parties fail to agree
upon the price or terms of a Sale of the First Look Assets, the Lion Parties or
the Company shall, subject to Clauses 4.5, 4.6, and the obligation to maintain
Control contained in Clause 8.21, be permitted to dispose of the First Look
Assets to such Person and on such terms as the Lion Parties, in their absolute
discretion, may determine.

Seller Party Offer

 

  4.4.9 If the Seller Party makes an Offer (as defined under Clause 5.4.1 of the
LuxCo1 Shareholders’ Agreement) (a “LuxCo Offer”) and the Company receives an
Offer Notice (as defined in the LuxCo Shareholders’ Agreement), the Company
shall, prior to accepting or rejecting the LuxCo Offer, provide prior written
notice (a “LuxCo Offer Notice”) to the Ordinary Shareholders. The LuxCo Offer
Notice shall set out:

 

  (a) the number of LuxCo shares subject to the LuxCo Offer (the “LuxCo Offered
Securities”);

 

  (b) the price per share at which such sale is proposed to be made; and

 

  (c) all other material terms and conditions of the LuxCo Offer,

(collectively, the “LuxCo Offer Terms”).

 

  4.4.10

Each Ordinary Shareholder (the “Accepting Shareholder”) may direct the Company
to accept the LuxCo Offer (on the LuxCo Offer Terms) and purchase all the LuxCo
Offered Securities (the “LuxCo Share Acquisition”). To fund the LuxCo Share
Acquisition, the Accepting Shareholder(s) will subscribe for such

 

18



--------------------------------------------------------------------------------

 

new Ordinary Shares in the Company, in the same class as is held by that
Accepting Shareholder, as are equal in value to the LuxCo Share Acquisition and,
in the case of there being more than one Accepting Shareholder, each Accepting
Shareholder shall subscribe for such Ordinary Shares as are in proportion to the
number of, and of the same class as, Ordinary Shares held by them, but so that
no Accepting Shareholder shall be issued a number of New Shares greater than the
number for which he applied.

 

  4.4.11 Upon receipt of a LuxCo Offer Notice, each of the Shareholders will
promptly, but in any event within thirty (30) Business Days, inform the Company
in writing if they wish the Company to acquire the LuxCo Offered Securities on
the LuxCo Offer Terms. If any Shareholder so informs the Company that it wishes
the Company to accept the LuxCo Offer, the Company undertakes it will promptly
exercise its rights of first refusal under Clause 5.4 the LuxCo1 Shareholders’
Agreement to acquire the LuxCo Offered Securities.

 

  4.4.12 Any issues of New Shares by the Company pursuant to Clause 4.4.10 above
shall be free from any Pre-emption Rights.

 

4.5 Tag-Along Rights

 

  4.5.1 If the Lion Parties (the “Tag Along Seller”) propose to make a Transfer
of any Ordinary Shares to any person or persons (other than any person who would
be a Permitted Transferee of any such Lion Party), (the “Tag-Along Purchaser”)
by way of a sale (a “Tag-Along Sale”) which Ordinary Shares:

 

  (a) carry; or

 

  (b) together in the aggregate with any Ordinary Shares Transferred by the Lion
Parties to the same Tag-Along Purchaser or any of its Affiliates in the 12 month
period ending on the date of such sale, carry

10% or more of the voting rights in the Company, the Bison Parties shall have
the opportunity (“Tag Along Right”) for the same consideration and on the same
terms pursuant to the provisions of this Clause 4.5, to sell (subject to Clause
4.5.5) to the Tag-Along Purchaser a number of Ordinary Shares (the “Tag-Along
Securities”) determined as follows. The number of Ordinary Shares which the
Bison Parties shall be entitled to sell pursuant to their Tag-Along Right shall
be:

(A/B)×C

where:

A = the aggregate of the number of Ordinary Shares being proposed to be sold by
the Lion Parties to the Tag-Along Purchaser and the number of Ordinary Shares
Transferred by the Lion Parties to the same Tag-Along Purchaser or any of its
Affiliates in the 12 month period ending on the date of such proposed Tag-Along
Sale;

B = the aggregate number of Ordinary Shares held by the Lion Parties at the time
of such proposed Tag-Along Sale (including the Ordinary Shares proposed to be
sold pursuant to such Tag-Along Sale) plus the aggregate number of Ordinary
Shares Transferred by any of the Lion Parties to the same Tag-Along Purchaser or
any of its Affiliates in the 12 month period ending on the date of such proposed
Tag-Along Sale; and

 

19



--------------------------------------------------------------------------------

C = the number of Ordinary Shares held by the Bison Parties at the time of such
proposed Tag-Along Sale.

 

  4.5.2 Not less than twenty days prior to any proposed Tag Along Sale pursuant
to this Clause 4.5, the Tag Along Seller shall deliver to the Bison Parties
written notice (a “Tag Along Notice”) thereof, which notice shall set out:

 

  (a) the total number of Ordinary Shares proposed to be sold to the Tag-Along
Purchaser and the aggregate number of Tag-Along Securities which the Bison
Parties are entitled to sell pursuant to the Tag-Along Right;

 

  (b) the type and amount of consideration to be paid by the Tag Along Purchaser
for each Ordinary Share; and

 

  (c) all other material terms and conditions, if any, of such proposed
transaction.

If a Bison Party elects (in such event, a “Participating Shareholder”) to
exercise its Tag Along Right and sell some or all of the Tag Along Securities
pursuant to this Clause 4.5, then the Participating Shareholder shall so notify
the Tag Along Seller by notice in writing within fifteen days after the date of
the Tag Along Notice and, at the Tag-Along Seller’s request, not less than two
Business Days prior to the proposed Transfer, the Participating Shareholder
shall deliver to the Tag-Along Seller all documents (if any) required to be
executed in connection with such transaction.

 

  4.5.3 If the Tag-Along Sale shall not have been completed within 60 days after
the date of the Tag-Along Notice (subject to Clause 4.5.5), the Tag Along Seller
shall promptly return to the Participating Shareholder all documents (if any)
previously delivered by the Participating Shareholder to the Tag Along Seller in
relation to the contemplated Tag-Along Sale, and all the restrictions on
Transfer contained in this Agreement with respect to Shares held or owned by the
Tag-Along Seller and such Participating Shareholder shall again be in effect.

 

  4.5.4 If a Participating Shareholder properly exercises its Tag-Along Right:

 

  (a) the sale of its Tag-Along Securities shall occur concurrently with the
sale by the Tag-Along Seller of its Shares;

 

  (b) such Participating Shareholder shall receive for its Tag-Along Securities
the same consideration per Share that the Tag-Along Seller receives for its
Shares from the Tag-Along Purchaser as set out in the Tag-Along Notice; and

 

  (c) the sale by the Participating Shareholder shall otherwise be on the same
terms and conditions upon which the Tag-Along Seller is selling its Shares.

 

  4.5.5 If the Tag-Along Sale is subject to any prior regulatory approval, the
60 day period during which the Tag-Along Sale may be completed as set out in
Clause 4.5.2 shall be extended until the expiration of five Business Days after
all such approval shall have been received.

 

20



--------------------------------------------------------------------------------

  4.5.6 For the avoidance of doubt, the Tag Along rights contained in this
Clause 4.5 shall not apply to any Transfer by the Lion Parties of the economic
interest in, but not the voting rights attaching to, any Ordinary Shares.

 

4.6 Drag-Along Rights

 

  4.6.1 If the Lion Parties propose, at any time, (directly or indirectly) to
make a Transfer of Ordinary Shares to any person or persons (other than any
person who would be a Permitted Transferee of any Lion Party) (the “Drag-Along
Purchaser”), whether for a cash consideration or otherwise, where such Transfer
(a “Drag-Along Sale”) would give rise to a Tag-Along Right pursuant to Clause
4.5.1 then the Lion Parties (the “Drag-Along Sellers”) may, at their option,
require (“Drag-Along Rights”) each of the other Shareholders (each a “Drag-Along
Shareholder”) to make a Transfer pursuant to the provisions of this Clause 4.6
of such number of Shares (the “Drag-Along Securities”) as determined in
accordance with the provisions of Clause 4.5.1;

 

  4.6.2 The Drag-Along Sellers shall deliver to each Drag-Along Shareholder
written notice (the “Drag-Along Notice”) of any Transfer proposed to be made
pursuant to Clause 4.6.1 not later than the twentieth day prior to the proposed
Drag-Along Sale, which notice shall set out:

 

  (a) the type and amount of consideration to be paid by the Purchaser for each
Share;

 

  (b) the person who has expressed an interest in acquiring the Shares;

 

  (c) the number of Drag-Along Securities that each such Drag-Along Shareholder
may be required to Transfer (as determined pursuant to Clause 4.5.1); and

 

  (d) all other material terms and conditions, if any, of such transaction.

 

  4.6.3 If, within 60 days after the date of the Drag-Along Notice (unless such
period is extended pursuant to Clause 4.6.6), the Drag-Along Sellers complete
the Drag-Along Sale in accordance with the terms and conditions set out in the
Drag-Along Notice, each Drag-Along Shareholder will sell its Drag-Along
Securities to the Drag-Along Purchaser at the same time and on the same terms
and conditions upon which the Drag-Along Sellers sell their Shares pursuant to
the Drag-Along Sale.

 

  4.6.4 Within fifteen days after the date of the Drag-Along Notice, the
Drag-Along Shareholders shall promptly deliver to the Drag-Along Sellers all
documents in their possession reasonably requested in writing by the Drag-Along
Sellers and/or the Company and reasonably required to be executed in connection
with such Drag-Along Sale. In the event that any of such Drag-Along Shareholders
shall fail to deliver such documents to the Drag-Along Sellers, the Company
shall cause the books and records of the Company to show that such Drag-Along
Securities are bound by the provisions of this Clause 4.6.4 and such Drag-Along
Securities shall be transferred to the Purchaser promptly upon surrender of such
Drag-Along Securities for sale by the holder thereof.

 

  4.6.5

If no Transfer of the Drag-Along Securities in accordance with the provisions of
this Clause 4.6 shall have been completed within 60 days after the date of the
Drag-Along Notice (unless such period is extended pursuant to Clause 4.6.6), the

 

21



--------------------------------------------------------------------------------

 

Drag-Along Sellers shall return to the Drag-Along Shareholders all documents (if
any) previously delivered to the Drag-Along Sellers in relation to the
contemplated Drag-Along Sale, and all the restrictions on Transfer contained in
this Agreement with respect to Shares owned or held by such Drag-Along
Shareholder shall again be in effect.

 

  4.6.6 If the Transfer of Shares pursuant to a Drag-Along Sale is subject to
any prior regulatory approval, the time period during which such Transfer may be
consummated shall be extended until the expiration of five (5) Business Days
after all such approvals shall have been received.

 

  4.6.7 No Transfer of Shares pursuant to a Drag Along Sale shall take place
unless:

 

  (a) the consideration payable on the Drag Along Sale for the Shares being sold
is at least equal to the Fair Market Value;

 

  (b) at least seventy-five percent of such consideration is in the form of cash
or cash equivalents.

For the purposes of this clause (and without limitation), any of the following
are deemed to be cash:

 

  (a) any liabilities, as shown on the most recent consolidated balance sheet,
of the Company that are assumed by the transferee of any such Shares pursuant to
a customary novation agreement that releases the Company from liability in
respect of those liabilities; and

 

  (b) any securities, notes or other obligation received by the Drag-Along
Sellers from the Drag Along Purchaser that are converted by the Drag Along
Sellers into cash or cash equivalents within 60 days, to the extent of the cash
or cash equivalents received in that conversion.

 

4.7 Effect of Void Transfers

In the event of any purported Transfer in violation of the provisions of this
Agreement, such purported Transfer shall be void and of no effect, the purported
transferee shall have no rights or privileges in or with respect to such Shares
or this Agreement, and no effect will be given to any such purported Transfer or
entry related thereto made in the records of the Company, to the extent
permitted by applicable law.

 

5 COMPLETION OF TRANSFERS

 

5.1 General

In connection with the completion of any Transfer of Shares under this
Agreement, the transferee (unless an existing Party to this Agreement) shall
deliver to the Company and the Shareholders notice of such Transfer, including a
fully executed copy of all documentation and agreements relating to the Transfer
and any agreements or other documents required by this Agreement, including a
duly executed Deed of Adherence.

 

5.2 Encumbrances

Where this Clause 5 applies to the Transfer of any Share each shall be
transferred free of Encumbrances and with all rights attaching thereto (other
than any restrictions on Transfer arising under this Agreement).

 

22



--------------------------------------------------------------------------------

5.3 Power of Attorney

 

  5.3.1 Each of the Shareholders hereby irrevocably and unconditionally (and by
way of security for the performance of its obligations under this Agreement)
appoints any Director nominated for that purpose by the Lion Parties as its
attorney to execute and do in its name or otherwise and on its behalf all
documents, acts and things which the attorney shall in its absolute discretion
consider necessary or desirable in order to implement the obligations of that
Shareholder (if not satisfied) under Clauses 4.3, 4.4, 4.5, 4.6, 8 and 9 to the
extent that the Shareholder is in default of its obligations under any of such
Clauses.

 

  5.3.2 Each Shareholder undertakes to ratify whatever any Director as its
attorney shall lawfully do or cause to be done in accordance with the power of
attorney set out in Clause 5.3.1 and to indemnify and keep indemnified such
attorney from all claims, costs, expenses, damages and losses which the attorney
may suffer as a result of the lawful exercise by him of the powers conferred on
him under such power of attorney.

 

  5.3.3 If a Transfer of Shares is executed on behalf of an Shareholder under
the power of attorney set out in Clause 5.3.1:

 

  (a) the Company may receive the purchase money in trust for that Shareholder
and the receipt of the Company for the purchase money shall be a good discharge
for the purchaser, who shall not be bound to see to the application of the
purchase money;

 

  (b) the Company shall cause the purchaser to be registered as a holder of the
relevant Shares; and

 

  (c) once registration has taken place in purported exercise of the power of
attorney set out in Clause 5.3.1, the validity of the proceedings shall not be
questioned by any person; and the relevant Shareholder shall be bound to deliver
up any documentation required by the Company in connection with the Transfer and
on its delivery shall be entitled to receive the purchase money in respect
thereof.

 

6 EXIT

 

6.1 Sale

 

  6.1.1 Upon a Sale:

 

  (a) each Ordinary Shareholder shall take, and shall instruct its
representative(s), nominee(s) or designee(s), as the case may be, on the Board
and on any committee thereof (as appropriate) to take, any and all action within
its power as may be necessary, appropriate or desirable to effect and to cause
the Company and each other member of the Group (as appropriate) to take such
action as may be necessary, appropriate or desirable to effect such Sale; and

 

  (b) the Company shall take any and all action as may be necessary, appropriate
or desirable to effect and shall cause each other member of the Group (as
appropriate) to take such action as may be necessary, appropriate or desirable
to effect such Sale.

 

23



--------------------------------------------------------------------------------

  6.1.2 In the event of a Sale involving a merger (including a demerger) or
consolidation with any other entity, reconstitution, reorganisation,
recapitalisation, debt and/or equity refinancing, sale of all or substantially
all of the assets of the Company, or any similar transaction, each Ordinary
Shareholder shall receive the same form of consideration, and the aggregate
consideration to be distributed to the Ordinary Shareholders with respect to the
Shares held by them shall be based on the relative equity ownership interest of
each of the Ordinary Shareholders in the Company as at the date of such merger
(including a demerger) or consolidation with any other entity, reconstitution,
reorganisation, recapitalization, debt and/or equity refinancing, sale of all or
substantially all of the assets of the Company, or any similar transaction.

 

7 IPO OF LUXCO1

 

7.1 The Lion Parties and the Bison Parties acknowledge the rights and
obligations of the Company under Clause 8.2 of the LuxCo1 Shareholders’
Agreement.

 

7.2 Following the Call Option Expiry Date and the subsequent giving of 60
Business Days’ written notice by the Bison Parties to the Company requiring the
Company to do so, the Company undertakes that it will enforce its rights under
the LuxCo1 Shareholders’ Agreement to cause LuxCo1 (or, in the discretion of the
Company, a Subsidiary thereof) to conduct an IPO. The Company and the Lion
Parties will further use their best efforts to take all such actions as may be
reasonably necessary to give effect to such IPO, including procuring that LuxCo1
take any such necessary actions.

 

7.3 Prior to the Call Option Expiry Date the Company undertakes not to enforce
its rights under Clause 8.2 of the LuxCo1 Shareholders’ Agreement to cause
LuxCo1 (or any Subsidiary thereof) to conduct an IPO, unless it has first
received the written consent of the Bison Parties and, further, shall, following
the Call Option Expiry Date, only exercise such rights having first given 60
Business Days’ written notice to the Bison Parties.

 

7.4 If, following the Call Option Expiry Date, or prior to the Call Option
Expiry Date but having received the written consent of the Bison Parties to do
so under Clause 7.3 above, the Company exercises its rights under the LuxCo1
Shareholders’ Agreement to cause LuxCo1 (or any Subsidiary thereof) to conduct
an IPO, then the Bison Parties shall use their reasonable efforts to assist the
Company, the Lion Parties and LuxCo1 in giving effect to such IPO.

 

7.5 If the Company exercises any of its rights to cause LuxCo1 to conduct an
IPO, the Company undertakes to use its best efforts to follow, and to cause
LuxCo1 to follow, the reasonable advice given by any managing underwriter of the
IPO (where such advice is given in good faith) in relation to forming the
appropriate capital structure for such IPO.

 

7.6 The Shareholders acknowledge that the initial proceeds of any IPO received
by LuxCo1 may be required to reduce the indebtedness of LuxCo1 or other members
of the Group and accordingly may not be available for distribution to the
Company.

 

7.7 The Lion Parties and the Bison Parties agree that, subject always to the
reasonable good faith advice of any managing underwriter, each of them shall
have the right to participate in sales of their Shares (or, in the case of the
Lion Parties, in sales of both Shares and any interest in any member of the
Group) pursuant to, or in connection with, an IPO pro rata to the number of
Shares held by them.

 

24



--------------------------------------------------------------------------------

8 CALL OPTION

 

8.1 The Company hereby grants to the Bison Parties the right to acquire all, but
not some only, of the shares and CPECs in LuxCo1 held by the Company at the Call
Option Price (the “Call Option”).

 

8.2 The Call Option shall only be exercisable by the Bison Parties giving notice
(a “Call Option Notice”) in writing to the Company:

 

  8.2.1 during the period commencing on the later of (i) the date that the
audited 2009 Operating Group accounts are approved by the board of directors of
Cyprus1 and (ii) the date on which all amounts payable under the SPA in respect
of the earnout arrangements contemplated by Clause 2.2.2 of the SPA have been
paid or determined to be zero and ending in either case 45 days thereafter (the
“2010 Call Option Period”); and

 

  8.2.2 during the period commencing on the date that the audited 2010 Operating
Group accounts are approved by the board of directors of Cyprus1 and ending 45
days thereafter (the “2011 Call Option Period”).

 

8.3 If a Put Option Notice has been served pursuant to Clause 9.2, the Bison
Parties shall not be entitled to serve a Call Option Notice on a later day in
the same exercise period; provided that if a Put Option Notice and a Call Option
Notice are served on the same day, the parties agree that the Call Option Notice
shall take precedence over, and apply in place of, the Put Option Notice. For
the purposes of this Clause 8.3, a day shall mean a period from midnight to
midnight in London.

 

8.4 The Call Option shall expire one day after the end of the 2011 Call Option
Period, unless otherwise extended pursuant to Clause 8.7 below (the “Call Option
Expiry Date”).

 

8.5 The Call Option Price payable by the Bison Parties to the Company shall be
an amount payable in USD and shall be equal to:

 

  (a) if the Bison Parties exercise the Call Option during the 2010 Call Option
Period, an amount equal to the 2010 Call Option Equity Value multiplied by the
prevailing CayCo Share; or

 

  (b) if the Bison Parties exercise the Call Option during the 2011 Call Option
Period, an amount equal to the 2011 Call Option Equity Value, multiplied by the
prevailing CayCo Share,

in each case, such Call Option Price to be allocated between the shares in
LuxCo1 owned by the Company, together with their corresponding CPEC(s) (each
such share, together with its corresponding CPEC(s) a “Strip”) equally between
each such Strip, PROVIDED THAT the price payable for each Strip shall be subject
to a floor (the “Floor Amount”) equal to the amount paid for the subscription of
such Strip (including any premium paid), multiplied by:

 

  (i) in the case of a Strip subscribed in the three calendar month period
ending on the relevant Call Option Exercise Date, 1.20;

 

  (ii) in the case of a Strip subscribed in the six calendar month period ending
on the date falling three calendar months prior to the relevant Call Option
Exercise Date, 1.52;

 

25



--------------------------------------------------------------------------------

  (iii) in the case of a Strip subscribed in the three calendar month period
ending on the date falling nine calendar months prior to the relevant Call
Option Exercise Date, 1.85;

 

  (iv) in the case of a Strip subscribed prior to the date falling twelve
calendar months prior to the relevant Call Option Exercise Date, 2.20 if the
Call Option is exercised during the 2010 Call Option Period, and 2.05 if the
Call Option is exercised during the 2011 Call Option Period or the 2012 Call
Option Period;

 

  (v) in the case of a Strip subscribed after the relevant Call Option Exercise
Date, 1.0;

 

 

(vi)

in the case of Strip issued by LuxCo1 where the entire proceeds of such
subscription were applied to effect an Equity Investment as defined in the
Senior Facilities Agreement1, 1.0; and

 

  (vii) in the case of a Strip issued by LuxCo1 where the entire proceeds of
such subscription were applied to cause Net Senior Leverage to fall below 2.25
at the date of such subscription, and where such Net Senior Leverage remains
below 2.25 at the next two successive Quarter Dates (as defined in the Senior
Facilities Agreement), 1.0. For the avoidance of doubt, only that portion of the
Strip which causes Net Senior Leverage to fall and to remain below 2.25 shall be
subject to this multiplier. If two successive Quarter Dates have not passed in
the period between the date of subscription (the “Subscription Date”) and the
Call Option Exercise Date, the Call Option Exercise Date shall if the
Subscription Date is more than three months before the Call Option Exercise Date
be deemed to constitute a Quarter Date or if the Subscription Date is less than
three months before the Call Option Exercise Date be deemed to constitute two
Quarter Dates, in each case so that two successive Quarter Dates shall be deemed
to have passed,

in each case, minus the aggregate of dividends or other distributions actually
received by the holder(s) of such Strip. For each Strip, the amount payable for
such Strip shall be decreased by the amount by which the application of the
Management Incentive Adjustment in the calculation of the Call Option Equity
Value causes the Call Option Price in respect of such Strip to be lower than the
Floor Amount for such Strip. If circumstances arise which fall within the
provisions of any of paragraphs (i) to (iv) above and also fall within the
provisions of any of paragraphs (v) to (vii) above, the applicable provisions of
paragraphs (v) to (vii), as the case may be, shall prevail.

 

8.6 For the purposes of calculating each Floor Amount pursuant to Clause 8.5,

 

  (a) amounts which are not subscribed in Euros shall be converted into Euros at
the prevailing spot rate of exchange, being the closing mid point as quoted on
Bloomberg, at the time of subscription; and

 

  (b) amounts of dividends or other distributions which are not paid in Euros
shall be converted into Euros at the prevailing spot rate of exchange, being the
closing mid point as quoted on Bloomberg, at the time of receipt,

 

 

1 Definition to be updated once SFA is signed, but in any event to refer to
equity cure events only.

 

26



--------------------------------------------------------------------------------

 

and shall then be converted into US dollars by multiplying by the Exchange Rate.
The Exchange Rate shall be the lower of (i) the EUR/USD exchange rate prevailing
on the Call Option Exercise Date and (ii) 1.6712.

 

8.7 If during the 2011 Call Option Period, the Bison Parties were to exercise
the Call Option, and the Call Option Price were to be the Floor Amount, the Call
Option may, at the election of the Bison Parties, be extended, (such election to
be made within 90 days of the end of the 2011 Call Option Period) and will be
exercisable for a period of 45 days commencing on the date that the audited 2011
Operating Group accounts are approved by the board of Cyprus1 (the “2012 Call
Option Period”) except that in such instance the Call Option Price shall be
calculated in accordance with the provisions of Clause 8.4 and based upon the
2011 Operating Group EBITDA, as extracted from the 2011 Operating Group
accounts. For the avoidance of doubt, if the Bison Parties do not elect to
extend the Call Option, there shall be no 2012 Call Option Period.

 

8.8 The Parties agree that, in the calculation of Call Option Equity Value, the
Operating Group EBITDA shall be increased by the addition of Minority Investment
EBITDA for any Minority Investments of the Group at the Option Valuation Date.
If, having made reasonable endeavours to obtain sufficient information to
calculate any Minority Investment EBITDA, the Company or the relevant member of
the Group has been unable to do so, the Parties hereby agree that Financial Debt
shall be reduced by the amount of any cash investment (including, without
limitation, consideration paid for the Minority Investment, costs of investment
or capital contributions of any kind, and any further costs relating to the
acquisition of the Minority Investment, whether capitalised or charged to the
profit and loss account) made by the Group in the Minority Investment after
Closing.

 

8.9 If the transfer of the shares which are the subject of the Call Option
Notice under Clause 8.2 (a “Call Transfer”) requires the approval or clearance
of any state or national competition authority or regulator (“Anti-Trust
Approval”), the Bison Parties undertake to the Company that they shall use their
best efforts to obtain the Anti-Trust Approval as quickly as possible. The Lion
Parties shall use all reasonable efforts to assist the Bison Parties in
obtaining the Anti-Trust Approval and the Bison Parties shall provide the Lion
Parties with all information relating to obtaining Anti-Trust Approval which the
Lion Parties, acting reasonably, may request. The Bison Parties shall inform the
Lion Parties within 24 hours of receipt of Anti-Trust Approval or being informed
that Anti-Trust Approval has not been granted.

 

8.10 Without prejudice to the provisions of Clause 8.9, if Anti-Trust Approval
will only be granted subject to conditions, obligations, measures, undertakings,
and/or modifications (collectively, “Requirements”), the Bison Parties undertake
to the Company that they shall comply with those Requirements necessary to
obtain Anti-Trust Approval (including, without limitation and for the avoidance
of doubt, offering and agreeing any necessary Requirements) and promptly offer
and agree with any relevant state or national competition authority or regulator
the terms of any Requirement as will enable the Anti-Trust Approval to be
granted without delay. Without prejudice to the obligation of the Bison Parties
contained in Clause 8.9 to use best efforts to obtain Anti-Trust Approval and to
the other provisions of this Clause 8.10, if within 60 days of the Call Option
Exercise Date Anti-Trust Approval has not been granted, the Bison Parties
undertake to the Company that, subject to the Bison Parties’ rights under Clause
8.11, they shall immediately offer and agree any Requirements necessary to
obtain Anti-Trust Approval within a period of 120 days from the Call Option
Exercise Date.

 

8.11

Without prejudice to the obligation of the Bison Parties contained in Clause 8.9
to use best efforts to obtain Anti-Trust Approval, if following service of a
Call Option Notice, it becomes apparent to the Bison Parties, acting reasonably,
that the terms of the Requirements they are required to accept would have an
effect that is detrimental to the business and operations of the Parent and its
subsidiary undertakings, the Bison Parties shall be entitled, upon giving to

 

27



--------------------------------------------------------------------------------

 

the Lion Parties five Business Days’ notice, to elect not to proceed with the
exercise of the Call Option in that Call Option Period. In such a case, all
rights under the Call Option in respect of that Call Option Period shall lapse
and be of no further effect and the Bison Parties shall pay to the Lion Parties
(for themselves and as trustees for each other member of the Group) an amount
equal to all costs incurred by the Lion Parties and each other member of the
Group in connection with the purported exercise of the Call Option in that Call
Option Period.

 

8.12 In relation to the exercise of a Call Option within a Call Option Period,
if Anti-Trust Approval is not obtained within 120 days from the Call Option
Exercise Date, unless the Lion Parties and the Bison Parties have agreed
otherwise, the Call Option (in relation to that Call Option Period) shall lapse
and any obligations of the Lion Parties and the Bison Parties in relation to
that exercise of the Call Option shall terminate provided, however, that this is
without prejudice to any rights which have accrued to the Company under Clauses
8.9 and 8.10 prior to such lapse.

 

8.13 If Anti-Trust Approval is not required, completion of the Call Transfer
shall take place before the end of the relevant Call Option Period and upon the
Bison Parties having given to the Lion Parties 10 Business Day’s Notice, (for
the avoidance of doubt, if the Bison Parties give notice to the Lion Parties on
a date falling less than 10 Business Days prior to the end of the relevant Call
Option Period, completion shall take place within 10 Business Days of the date
such notice is given.

 

8.14 If Anti-Trust Approval is required, completion of the Call Transfer shall
take place within 10 Business Days of receipt of Anti-Trust Approval.

 

8.15 At completion of the Call Transfer:

 

  8.15.1 against delivery in accordance with Clause 8.15.2, the Bison Parties
shall pay to the Company, in immediately available funds on the date of
completion (or in such other manner as may be agreed by the Company and the
relevant Bison Parties), a sum equal to the Call Option Price;

 

  8.15.2 upon receipt of the sums due, the Company shall deliver to the relevant
Bison Party a duly executed transfer in favour of that Bison Party in respect of
the relevant shares together with a share certificate(s) evidencing its title to
such shares; and

 

  8.15.3 the Company shall procure that the relevant Bison Party is registered
as the holder of the relevant shares.

 

8.16 The Company shall do all such acts and/or execute all such deeds and
documents in a form satisfactory to the relevant Bison Party as it may
reasonably require to give effect to the Call Transfer pursuant to this clause.

 

8.17 If the Bison Parties exercise the Call Option in accordance with its terms,
the Company undertakes to exercise its Drag-Along Rights under the LuxCo1
Shareholders’ Agreement and to use its best efforts to ensure that any
Drag-Along Securities (as defined in the LuxCo1 Shareholders’ Agreement) are
transferred to and registered in the name of the Bison Parties, on the terms of
the LuxCo1 Shareholders’ Agreement at the same time and on the same terms as the
Company’s Shares in LuxCo1 are transferred to the Bison Parties and the Bison
Parties undertake to purchase all the Drag-Along Securities (as defined in the
LuxCo1 Shareholders’ Agreement).

 

28



--------------------------------------------------------------------------------

8.18 If the Bison Parties exercise the Call Option in accordance with its terms
and the Company breaches its obligations under this Agreement to sell to the
Bison Parties the shares in LuxCo1 by failing to deliver its shares in LuxCo1 to
the Bison Parties, the Company shall pay to the Bison Parties an amount equal to
2.5 times Operating Group EBITDA for the Financial Year last ended prior to the
exercise by the Bison Parties of the Call Option. Such amount is agreed between
the Company and the Bison Parties to be a genuine pre-estimate of the loss
suffered by the Bison Parties of the breach by the Company of its obligations
under this Clause 8.

 

8.19 As security for the obligations of the Company under Clause 8.17,
[Lion/Rally Cayman 1 LP] shall enter into the Pledge Agreement, pursuant to the
terms of which [Lion/Rally Cayman 1 LP] shall pledge its Shares in the Company
to the Bison Parties, in the form attached hereto as Schedule 4 (the “Pledge
Agreement”). The Parties agree that, save for the provisions of Clause 4.2
(Exceptions to Prohibitions on Transfer), the restrictions upon, and other
provisions relating to, Transfers of Shares contained in Clause 4 of this
Agreement shall not apply to any Transfer of Shares to the Chargee (as such term
is described in the Pledge Agreement), in accordance with the terms of the
Pledge Agreement.

 

8.20 The Company shall not be concerned as to the allocation between the Bison
Parties of the shares in LuxCo1 upon the exercise by the Bison Parties of the
Call Option.

 

8.21 The Company undertakes that until the Call Option Expiry Date, and without
the prior written approval of the Bison Parties, it will at all times maintain
Control of LuxCo1. The Lion Parties undertake to the Bison Parties that until
the Call Option Expiry Date, they will at all times maintain Control of the
Company.

 

8.22 Notwithstanding any other provision of this Clause 8, completion of the
sale and purchase of the shares which are the subject of the Call Option (or the
Put Option pursuant to Clause 9) shall not take place until all amounts payable
under the SPA in respect of the earn-out arrangements contemplated by clause
2.2.2 of the SPA have been paid or reduced to zero.

 

9 PUT OPTION

 

9.1 The Initial Bison Party hereby grants to the Company the right for the
Company to require any Bison Parties to purchase all, but not some only, of the
shares in LuxCo1 held by the Company at the Put Option Price (the “Put Option”).
For the avoidance of doubt, the Put Option is personal to the Company. No other
person shall have any rights pursuant to the Put Option and the Put Option may
not be transferred to any person under any circumstances.

 

9.2 The Put Option shall only be exercisable by the Company giving notice (a
“Put Option Notice”) in writing to the Bison Parties:

 

  9.2.1 during the period commencing on the later of (i) the date that the
audited 2009 Operating Group accounts are approved by the board of Cyprus1 and
(ii) the date on which all amounts payable under the SPA in respect of the
earnout arrangements contemplated by Clause 2.2.2 of the SPA have been repaid or
determined to be zero and ending in either case 45 days thereafter (the “2010
Put Option Period”); provided, however, that the Company may not exercise the
Put Option during the 2010 Put Option Period unless the 2009 Operating Group
EBITDA is equal to or exceeds USD 55 million;

 

  9.2.2 during the period commencing on the date that the audited 2010 Operating
Group accounts are approved by the board of Cyprus1 and ending 45 days
thereafter (the “2011 Put Option Period”); provided, however, that the Company
may not exercise the Put Option during the 2011 Put Option Period unless the
2010 Operating Group EBITDA is equal to or exceeds USD 65 million.

 

29



--------------------------------------------------------------------------------

9.3 If a Call Option Notice has been served pursuant to Clause 8.2, the Lion
Parties shall not be entitled to serve a Put Option Notice on a later day in the
same exercise period; provided that if a Put Option Notice and a Call Option
Notice are served on the same day, the parties agree that the Call Option Notice
shall take precedence over, and apply in place of, the Put Option Notice. For
the purposes of this Clause 9.3, a day shall mean a period from midnight to
midnight in London.

 

9.4 The Put Option shall expire one day after the end of the 2011 Put Option
Period, unless otherwise extended pursuant to Clause 9.6 below (the “Put Option
Expiry Date”).

 

9.5 The Put Option Price payable by the Bison Parties to the Company shall be an
amount payable in USD, and:

 

  9.5.1 if the Company exercises the Put Option during the 2010 Put Option
Period, shall be an amount equal to the 2010 Put Option Equity Value, multiplied
by the prevailing Cayco Share; or

 

  9.5.2 if the Company exercises the Put Option during the 2011 Put Option
Period, shall be an amount equal to the 2011 Put Option Equity Value multiplied
by the Prevailing Cayco Share.

 

9.6 If during the 2010 Put Option Period the Bison Parties exercise their rights
to extend the Call Option under Clause 8.7 above, the Put Option will expire on
the date of the expiry of the 2012 Call Option Period, and the Company may
exercise the Put Option for a period of 45 days commencing on the date that the
audited 2011 Operating Group accounts are approved by the board of Cyprus1,
except that in such instance the Put Option Price shall be an amount equal to
the 2012 Put Option Equity Value, multiplied by the prevailing CayCo Share;
provided, however, that the Company may not exercise the Put Option during such
additional Put Option Period unless the 2011 Operating Group EBITDA is equal to
or exceeds USD 75 million.

 

9.7 If the transfer of the shares which are the subject of the Put Option Notice
under Clause 9.2 (the “Put Transfer”) requires Anti-Trust Approval, the Bison
Parties undertake to the Lion Parties and the Company that they shall use their
best efforts to obtain the Anti-Trust Approval as quickly as possible. The Lion
Parties shall use all reasonable efforts to assist the Bison Parties in
obtaining the Anti-Trust Approval and the Bison Parties shall provide the Lion
Parties with all information relating to obtaining Anti-Trust Approval which the
Lion Parties, acting reasonably, may request. In connection with obtaining Anti
Trust Approval, the Bison Parties shall:

 

  9.7.1 promptly notify the Lion Parties upon becoming aware of any matter or
issue which may threaten, prevent, or delay the timely acquisition of the
Anti-Trust Approval;

 

  9.7.2 promptly provide the Lion Parties with copies of any correspondence or
other communications to or from any competition authority relating to any
Requirements, or details in the case of oral communications, and with copies of
any written statement, order or decision of any competition authority, in each
case to the extent allowed by applicable law;

 

  9.7.3 without limitation to the provisions of Clause 9.7.2, provide the Lion
Parties with a final draft of all submissions, notifications, filings, and other
communications to any competition authority, at such time as will allow the Lion
Parties a reasonable opportunity to review and provide comments prior to their
submission and shall take into account all reasonable comments made by the Lion
Parties;

 

30



--------------------------------------------------------------------------------

  9.7.4 allow the Lion Parties to participate in any discussions and/or
negotiations with any competition authority, providing that the Lion Parties and
the Bison Parties, together with their legal advisers, shall be able to attend
any meetings, hearings or telephone conferences with the competition authority
(provided that in the case of meetings where information that is commercially
sensitive to the Bison Parties is likely to be discussed, the Bison Parties
shall be entitled to exclude the Lion Parties from such meeting, but shall not
unreasonably refuse to allow the Lion Parties’ legal advisers to be present);
and

 

  9.7.5 regularly review with the Lion Parties the progress of all notifications
or filings.

 

9.8 The Bison Parties shall inform the Lion Parties within 24 hours of receipt
of Anti-Trust Approval or being informed that Anti-Trust Approval has not been
granted.

 

9.9 Without prejudice to the provisions of Clause 9.7, if Anti-Trust Approval
will only be granted subject to Requirements, the Bison Parties undertake to the
Company that they shall comply with those Requirements necessary to obtain
Anti-Trust Approval (including, without limitation and for the avoidance of
doubt, offering and agreeing any necessary Requirements) and promptly offer and
agree with any relevant state or national competition authority or regulator the
terms of any Requirements as will enable the Anti-Trust Approval to be granted
without delay. Without prejudice to the obligations of the Bison Parties
contained in Clause 9.7 to use best efforts to obtain Anti-Trust Approval and to
the other provisions of this Clause 9.9, if within 60 Days of the Put Option
Exercise Date Anti-Trust Approval has not been granted, the Bison Parties
undertake to the Company that they shall immediately offer and agree any
Requirements necessary to obtain Anti-Trust Approval within a period of 120 days
from the Put Option Exercise Date; provided that, subject to Clause 9.10 and
following consultation with the Lion Parties, if it becomes apparent to the
Bison Parties, acting reasonably, that the terms of the Requirements they would
be required to accept would have an effect that it is detrimental to the
business and operations of the Parent and its subsidiary undertakings, the Bison
Parties shall not be required as part of their obligations under Clauses 9.7 and
this Clause 9.9 to agree such Requirements. In such a case, all rights under the
Put Option in respect of that Put Option Period shall lapse and be of no further
effect and the Bison Parties shall pay to the Lion Parties (for themselves and
as trustees for each other member of the Group) an amount equal to all costs
incurred by the Lion Parties and each other member of the Group in connection
with the purported exercise of the Put Option in that Put Option Period.

 

9.10 If it becomes apparent to the Lion Parties, acting reasonably, during the
course of seeking Anti-Trust Approval, that Anti-Trust Approval will be granted
if the Group makes disposals or restructures any of its assets or business, the
Company may, in its sole discretion, make such disposals (subject always to the
provisions of Clauses 11.2 and 11.4), or enact any necessary restructuring of
the Group, to allow Anti-Trust Approval to be granted. If the Company makes such
disposals or enacts such restructuring the 120 day period for obtaining
Anti-Trust Approval provided for in Clauses 9.9 and 9.11 shall be extended until
90 days from the date on which such disposal or restructuring is completed.

 

9.11

In relation to the exercise of the Put Option within a Put Option Exercise
Period, if Anti-Trust Approval is not obtained within 120 days from the Put
Option Exercise Date, or such longer period as determined pursuant to Clause
9.10, unless the Lion Parties and the Bison Parties have agreed otherwise, the
Put Option (in relation to that Put Option Period) shall lapse and any
obligations of the Lion Parties and the Bison Parties in relation to that
exercise of the Put

 

31



--------------------------------------------------------------------------------

 

Option shall terminate provided, however, that this is without prejudice to any
rights which have accrued to the Company under Clauses 9.7, 9.9, and 9.15 prior
to such lapse.

 

9.12 The Parties agree that, in the calculation of Put Option Equity Value, the
Operating Group EBITDA shall be increased by the addition of Minority Investment
EBITDA for any Minority Investments of the Group at the Option Valuation Date.
If, having made reasonable endeavours to obtain sufficient information to
calculate any Minority Investment EBITDA, the Company or the relevant member of
the Group has been unable to do so, the Parties hereby agree that Financial Debt
shall be reduced by the amount of any cash investment (including, without
limitation, consideration paid for the Minority Investment, costs of investment
or capital contributions of any kind, and any further costs relating to the
acquisition of the Minority Investment, whether capitalised or charged to the
profit and loss account) made by the Group in the Minority Investment after
Closing.

 

9.13 Completion of the sale and purchase of the shares which are the subject of
the Put Option Notice under Clause 9.2 will, subject to the provisions of Clause
8.22, occur upon the later of (i) the end of the relevant Put Option Period and
(ii) ten Business Days following receipt of Anti-Trust Approval, and on such
completion:

 

  9.13.1 against delivery in accordance with Clause 9.13.2, the Bison Parties
shall pay to the Company, in immediately available funds on the date of
completion (or in such other manner as may be agreed by the Company and the
relevant Bison Party), a sum equal to the Put Option Price;

 

  9.13.2 the Company shall deliver to the relevant Bison Party a duly executed
transfer in favour of that Bison Party in respect of the relevant shares
together with a share certificate(s) evidencing its title to such shares;

 

  9.13.3 the Company shall procure that the relevant Bison Party is registered
as the holder of the relevant shares; and

 

  9.13.4 the Company shall do all such acts and/or execute all such deeds and
documents in a form satisfactory to the relevant Bison Party as it may
reasonably require to give effect to the transfer of the relevant shares
pursuant to this clause.

 

9.14 If the Company exercises the Put Option in accordance with its terms, the
Company undertakes to exercise its Drag-Along Rights under the LuxCo1
Shareholders’ Agreement and to use its best efforts to ensure that any
Drag-Along Securities (as defined in the LuxCo1 Shareholders’ Agreement) are
transferred to and registered in the name of the Bison Parties, on the terms of
the LuxCo1 Shareholders’ Agreement and the Bison Parties undertake to purchase
all the Drag-Along Securities (as defined in the LuxCo1 shareholders Agreement).

 

9.15 If the Company exercises the Put Option in accordance with its terms and
the Bison Parties (i) breach their obligations under this Agreement to purchase
from the Company the shares in LuxCo1; and/or (ii) fail to comply with either
their “best efforts” obligation under Clause 9.7 or any obligation under
Clause 9.9 and, in either case, Anti-Trust Approval is not obtained within a
period of 120 days from the Put Option Exercise Date (or such longer period as
determined pursuant to Clause 9.10), the Bison Parties shall pay to the Company
an amount equal to 2.5 times Operating Group EBITDA for the Financial Year
ending prior to the exercise by the Company of the Put Option. Such amount is
agreed between the Company and the Bison Parties to be a genuine pre-estimate of
the loss suffered by the Company of the breach by the Bison Parties of their
obligations under this Clause 9.

 

32



--------------------------------------------------------------------------------

9.16 The Company shall be entitled to set off any amounts payable to it by the
Bison Parties under Clause 9.15 against any amounts which might otherwise be
distributed to the Bison Parties upon a distribution made by the Company to the
Shareholders.

 

9.17 If for any reason Clause 9.15 or Clause 8.18 is held to be illegal, invalid
or unenforceable, whether in whole or in part, such illegality, invalidity or
unenforceability will be without prejudice to any other Clause of this Agreement
and shall not invalidate or render illegal or unenforceable any other Clause of
this Agreement.

 

9.18 The Company and the Bison Parties agree that, without the consent of the
other (such consent not to be unreasonably withheld or delayed), neither they
nor any of their Affiliates shall make or permit to be made any acquisition of
any interest in any company or business which, so far as they are aware at the
time of such acquisition, takes the combined market share, in the relevant
market whether by volume or value, of the Parent, any undertakings in which the
Parent controls, directly or indirectly, 20 per cent or more of the voting
rights, and the Group to an amount exceeding 35 per cent in the Russian
Federation or an amount exceeding 30 per cent in the Ukraine.

For the purposes only of this Clause, “relevant markets” are categories of
alcoholic beverages. For example, each of (a) vodka, (b) brandy, (c) long
drinks, and (d) table wine is a separate relevant market.

 

10 CONDUCT OF THE COMPANY

The Company has been formed as a holding company in relation to the Acquisition
and the Parties warrant the facts set out in Recital B above. The Company
undertakes, and the Lion Parties shall procure that the Company undertakes, to
act only as a holding company and not to undertake any trading activity, and
further not to incur any indebtedness.

 

11 ACQUISITIONS AND DISPOSALS

 

11.1 The Company shall not, and shall procure that each member of the Group
shall not, acquire an interest in any entity (a “Proposed Acquisition”) where
the consideration payable in respect of the Proposed Acquisition is greater than
US$50 million on a debt-free, cash-free basis, with a normalised level of
working capital unless the Company has:

 

  11.1.1 received the prior written consent of the Bison Parties; or

 

  11.1.2 prior to, or within 60 Business Days following the closing of the
Proposed Acquisition, delivered to the Bison Parties a written opinion from an
investment bank or accounting firm of international repute showing that, on a
pro forma basis, the Total Leverage (giving effect to the Proposed Acquisition)
will not be greater than 5.25. Any dispute concerning the consideration payable
in respect of the Proposed Acquisition shall be finally resolved by obtaining a
written opinion from an investment bank or accounting firm of international
repute.

 

11.2 The Company undertakes that, prior to the expiry of the Call Option
(including any extension thereof), and without the prior written consent of the
Bison Parties (in accordance with Clause 11.4), it will not, and it will procure
that any Subsidiary of the Company will not, dispose of:

 

  11.2.1 materially all the intellectual property assets owned by the Group
which constitute the “Green Mark”, “Zhuravli” or “Marusya” brands, whether by
way of a single transaction or through a series of related or unrelated
transactions; or

 

  11.2.2

materially all of the intellectual property assets which constitute the Group’s
long drinks business for a total enterprise value (in each case calculated on a
debt-free,

 

33



--------------------------------------------------------------------------------

cash-free basis, with a normalised level of net working capital) equivalent to
less than 12.80 x prior calendar year EBITDA between Closing and the end of the
2010 Put Option Period; 11.94 x prior calendar year EBITDA between the end of
the 2010 Put Option Period and the end of the 2011 Put Option Period; and 11.60
x prior calendar year EBITDA thereafter.

 

11.3 If, during the 2010 Call Option Period, the 2011 Call Option Period, and
any additional Call Option Period, the Call Option Price were to equal the Floor
Amount then, following expiry of the Call Option Period, the Bison Parties shall
continue to have the benefit of the covenant contained in Clause 11.2, for so
long as the Bison Share of LuxCo1 is equal to (or greater than) 20%.

 

11.4 The Company shall not, and shall procure that any member of the Group shall
not, dispose of any material tangible or intangible asset owned by the Company
or any member of the Group on terms other than arm’s length, unless the Company
or a member of the Group has first obtained: (i) the prior written consent of
the Bison Parties; or (ii) a fairness opinion from an investment bank or
accounting firm of international repute addressed to a member of the Group and
delivered to the Bison Parties.

 

11.5 The consent of the Bison Parties shall not be unreasonably withheld and
shall be given for a period of six months from the date upon which consent is
given. In the event that the consent of the Bison Parties is sought, the Company
shall deliver a notice (a “Consent Notice”) to the Bison Parties requesting
consent. The Bison Parties shall have fifteen days from the date of a Consent
Notice (the “Consideration Period”) to decide whether to give consent. If upon
the expiry of the Consideration Period the Bison Parties have failed to respond
to the Company, they shall have been deemed to have given their consent, for a
period of six months beginning upon the expiry of the Consideration Period, to
the contemplated disposal.

 

12 PARENT GUARANTEE

 

12.1 The Parent, as primary obligor, unconditionally and irrevocably guarantees,
by way of continuing guarantee to the Lion Parties, the payment and performance
by the Bison Parties, when due, of all amounts and obligations under this
Agreement. This guarantee shall remain in full force and effect until all such
amounts and obligations have been irrevocably paid and discharged in full.

 

12.2 The Parent’s obligations under this clause:

 

  12.2.1 constitute direct, primary and unconditional obligations to pay on
demand by the Lion Parties or the Company any sum which the Bison Parties are
liable to pay under this Agreement and to perform on demand any obligation of
the Bison Parties under this Agreement without requiring the Lion Parties or the
Company first to take any steps against the Bison Parties or any other person;
and

 

  12.2.2 shall not be affected by any matter or thing which but for this
provision might operate to affect or prejudice those obligations, including:

 

  (a) any time or indulgence granted to, or composition with, the Bison Parties
or any other person; or

 

  (b) any amendment of this Agreement; or

 

  (c) the taking, variation, renewal or release of, or refusal or neglect to
perfect or enforce, any right, remedy or security against the Bison Parties or
any other person; or

 

34



--------------------------------------------------------------------------------

  (d) any legal limitation, disability or other circumstance relating to the
Bison Parties or any unenforceability or invalidity of any obligation of the
Bison Parties under this agreement.

 

13 DIRECTORS

 

13.1 The Company or a member of the Group shall reimburse and pay to each
Director, and the Bison Representative, any reasonable travelling, hotel or
other out-of-pocket expenses which the Director (or Bison Representative) may
incur in the performance of his duties (inclusive/exclusive of VAT if
applicable) which shall be payable monthly in arrears.

 

13.2 The Company or a member of the Group shall take out and maintain in force a
policy of insurance covering such matters and on such terms and conditions as
the Lion Parties shall agree for each Director to serve on the board of
directors or other similar governing body of any other member of the Group
(each, a “Satellite Board”) for the duration of their appointment, on which each
Director and each such individual shall be noted as a beneficiary.

 

13.3 Each Director shall be entitled to appoint any other Director to be his
proxy in accordance with applicable provisions of the law of the Cayman Islands
and a Director or any such proxy shall not be required to hold any share
qualification, shall not be subject to retirement by rotation and shall not be
removed except by the Shareholder appointing them.

 

13.4 Each Director and any proxy appointed pursuant to Clause 13.3 shall be
entitled to disclose to any Shareholder appointing him such information
concerning the Company and its business as he thinks fit without violating any
contractual, fiduciary or other obligation. The provisions of Clause 18 shall
apply to any such information that is Confidential Information.

 

13.5 The initial composition of the Board shall be as Hayley Tanguey and Rob
Jones.

From the date of the initial composition of the Board:

 

  13.5.1 For so long as the Bison Parties collectively own not less than ten per
cent. (10%) of the total number of Ordinary Shares issued and outstanding
(excluding for such purpose any dilution in such ownership resulting from
issuances of New Shares) the Bison Parties between them shall be entitled to
appoint one (1) Director (the “Bison Director”) and cause the removal and
replacement of the Bison Director, provided that the Lion Parties may require
(acting reasonably and in good faith) the Bison Parties to replace the Bison
Director (or the Bison Representative as defined in Clause 13.5.4) with a person
of whom the Lion Parties shall first approve, save that the Lion Parties shall
not be entitled to require the removal of either William Carey or Christopher
Biedermann as the Bison Director or the Bison Representative. At any time when
the Bison Parties own less than ten per cent. (10%) of the total number of
Ordinary Shares issued and outstanding (excluding for such purpose any dilution
in such ownership resulting from issuances of New Shares pursuant to Clauses
3.1.1 to 3.1.6) they shall, at the request of the Lion Party, cause the Bison
Director to resign.

 

  13.5.2

For so long as the Bison Parties shall be entitled to appoint a Director to the
Board of the Company, at the request of the Bison Director, the Lion Party and
the Company will procure that the Bison Director, or such person as the Bison
Director shall nominate, is in addition, appointed (and subsequently removed or
replaced) to the Operating Board and to any committee of the Operating Board
provided that the Lion Parties may require (acting reasonably and in good faith)
the Bison Parties to replace the Bison Director (or Bison Representative) on the
Operating Board with a person of whom the Lion Parties shall first approve save

 

35



--------------------------------------------------------------------------------

 

that the Lion Parties shall not be entitled to require the removal of either
William Carey or Christopher Biederman as the Bison Parties’ appointee to the
Operating Board. At any time when the Bison Parties own less than ten per cent.
(10%) of the total number of Ordinary Shares issued and outstanding (excluding
for such purpose any dilution in such ownership resulting from issuances of New
Shares) they shall, at the request of the Lion Party, cause the Bison Director
on the Operating Board to resign.

 

  13.5.3 Subject to Clause 13.5.1 the Bison Director shall be entitled to
appoint any person to be his alternate director, and such Bison Director or any
such alternate director shall not be required to hold any share qualification,
shall not be subject to retirement by rotation and shall not be removed except
by the Bison Parties.

 

  13.5.4 In addition to the rights provided in Clauses 13.5.1, 13.5.2 and
13.5.3, the Bison Parties shall be entitled to send a representative (the “Bison
Representative”) to attend and speak at, but not to vote at, meetings of the
Board of the Company and the Company will procure that such person as the Bison
Parties shall nominate shall be entitled to attend and speak at, but not vote
at, meetings of the Operating Board.

 

  13.5.5 The Bison Director, his alternate director and any Bison Representative
shall be entitled to disclose to any Shareholder such information concerning the
Group as he thinks fit.

 

13.6 The Company agrees that:

 

  13.6.1 a meeting of the Board shall be convened and held at least once every
12 months;

 

  13.6.2 it will procure that a meeting of the Operating Board shall be convened
and held at least once every three months; and

 

  13.6.3 unless otherwise agreed between all the Directors, there shall be given
to each of the Directors of the Company and the members of the Operating Board
not less than five Business Days’ prior written notice of any meeting of the
Board of the Company and of the Operating Board, as the case may be, and every
such notice shall be accompanied by a written agenda specifying the business of
such meeting and copies of all papers that shall be relevant for such meeting.

 

13.7 All matters to be determined at meetings of the Board and any committees
thereof shall be determined by a majority of votes cast.

 

13.8 Each Director of the Company and any committee thereof shall be entitled to
one vote and, in the case of an equality of votes, no person, including without
limitation the Chairman of the Board, shall have a second or casting vote. A
Director shall not be entitled to vote at any meeting of the Board, any
Satellite Board or any committee thereof on any resolution concerning a matter
in relation to which he has a conflict and he shall not be counted in the quorum
in respect of any such meeting unless he first declares such conflict prior to
the start of the meeting.

 

13.9 Any meeting of the Board or any committee thereof may consist of a
conference call between Directors, some or all of whom are in different places
provided that each Director who participates in the meeting is able:

 

  13.9.1 to hear each of the other participating Directors addressing the
meeting; and

 

36



--------------------------------------------------------------------------------

  13.9.2 if he so wishes, to address each of the other participating Directors
simultaneously;

whether directly, by conference telephone or by any other form of communication
equipment or by a combination of such methods. A meeting held in this way shall
be deemed to take place at the place where the largest group of Directors is
assembled or, if no such group is readily identifiable, at the place from where
the Chairman of the meeting participates at the start of the meeting.

 

13.10 A resolution or other consent executed or approved in writing by all of
the Directors who would have been entitled to vote thereon had the same been
proposed at a meeting of the relevant Board which such Directors had attended
shall be as valid and effective for all purposes as a resolution passed at a
meeting of a Board duly convened and held and may consist of several documents
in the like form, each signed by one or more of the Directors.

 

13.11 The Company will procure that Clauses 13.7 to 13.10 shall apply, mutatis
mutandis, to any meetings of the Operating Board.

 

13.12 No Bison Director (or their alternate) or any Bison Representative shall
participate in any Board discussion or meeting or receive any information in
relation to:

 

  13.12.1 any acquisition by the Company unless the Company is seeking the
consent of the Bison Parties prior to an acquisition pursuant to Clause 11.1, in
which case all information necessary for them to give consent shall be supplied
to the Bison Parties and the Bison Director (or their alternate) or any Bison
Representative shall be entitled to participate in, or receive any information
in relation to, any Board meeting relating to the acquisition by the Company; or

 

  13.12.2 any material disposal by the Company if a Bison Party is participating
as a purchaser in the transaction, unless the consent of the Bison Parties is
required for the disposal, in which case the participation of, and information
supplied to, the Bison Parties shall be the minimum necessary to enable the
Bison Parties to give consent and no Bison Director (or their alternate) or
Bison Representative shall participate in any Board decision relating to the
disposal.

 

14 ACCESS TO INFORMATION AND ACCOUNTS

 

14.1 The Company shall provide or shall procure are provided to the
Shareholders, at their request, the following information with respect to the
Operating Group, but in the case of the Bison Parties only if the Bison Parties
own not less than either ten percent (10%) of the total number of Ordinary
Shares issued and outstanding (excluding for such purpose any dilution in such
ownership resulting from issuances of New Shares) or $51,750,000 of the Notes:

 

  14.1.1 monthly management accounts, if and when provided to the Operating
Board, in the form provided to the Operating Board, as soon as practicable, and
in any event no later than 10 Business Days after their receipt by the Lion
Parties;

 

  14.1.2 quarterly unaudited consolidated financial statements, as soon as
practicable, and in any event not later than 10 days after their receipt by the
Lion Parties;

 

  14.1.3 yearly, audited IFRS compliant information (including, without
limitation, audited annual accounts) 10 days after its receipt by the Lion
Parties, and in any event within 150 days of the financial year end;

 

  14.1.4 within 30 days of the calendar year end, the Company’s good faith
estimate of the full year’s consolidated profit and loss statement or, in the
event that consolidated estimated results are not available, results for
material subsidiaries of the Operating Group;

 

37



--------------------------------------------------------------------------------

  14.1.5 the opportunity, at or around each quarter end, for the auditors of the
Parent to meet with the chief financial officer of the Operating Group and gain
such access to the financial records of the Operating Group as may be reasonably
required for the Parent to fulfil its statutory financial reporting obligations,
it being understood that any costs associated with such access shall be paid by
the Parent and that such access shall only be granted to the extent it does not
materially interfere with the day to day operations of the Operating Group;

 

  14.1.6 within 20 days of each quarter-end which is not also a calendar year,
the Company’s good faith estimate of the quarter’s consolidated profit and loss
statement or, in the event that consolidated estimated results are not
available, results for material subsidiaries of the Operating Group;

 

  14.1.7 written materials provided to the Operating Board (including committees
appointed by the Operating Board) for any regular or special meetings or for
purposes of obtaining written consent in lieu of a meeting; and

 

  14.1.8 the annual budget and business plan (no later than the earlier to occur
of (a) three months following the start of each Financial Year and (b) 10 days
after their receipt by the Lion Parties) and any material amendments thereto,

(collectively the “Investor Information”).

 

14.2 The delivery of Investor Information to the Bison Director (or any proxy
thereof) or to the Bison Representative shall be deemed to satisfy the
obligations of the Company under Clause 13.1 above.

 

14.3 The Company shall provide or shall procure is provided to the Bison
Parties, and to the other Shareholders, at their request, the unaudited
consolidated opening balance sheet for the Operating Group (as of the date of
the Closing) as soon as available but not later than 120 days after the Closing.

 

14.4 Notwithstanding the satisfaction by the Bison Parties of the requirements
of Clause 14.1 above, the Bison Parties shall: (i) not be entitled to receive
any Investor Information (except to the minimum extent required by law, and
pursuant to Clauses 14.1.2 and 14.1.3 above); and (ii) resign from the board of
directors of any Group member to which a Bison Party nominee has been appointed,
if a Bison Party or any of its Affiliates directly or indirectly acquires
Control of any entities, assets or businesses in Russia or the Ukraine which,
cumulatively from the date of Closing, have an enterprise value of more than US$
50 million and are, in the reasonable opinion of the Lion Parties, direct
competitors of the Group in the production and/or distribution of vodka, brandy
or long drinks, save in respect of those transactions of which the Lion Parties
are aware which, at Closing, have signed but not closed.

 

15 ADVISORY AGREEMENTS

The Advisory Agreements will provide for a Group Company to pay to Lion Capital
LLP, Lion Capital (Guernsey) Limited, or any of their Affiliates a transaction
fee in relation to the acquisition of the Group and any subsequent acquisitions
of 1.5% of the enterprise value (or equivalent) of the assets acquired, and to
pay monitoring and oversight fees capped at 1.25% of budgeted EBITDA in relation
to the relevant financial period (plus, in each case, its out-of-pocket costs
and expenses and any applicable VAT). For the avoidance of doubt, the fees
payable under the Advisory Agreement shall not apply to the transfers of shares
contemplated by the Put Option, the Call Option, or the exchange of securities
contemplated by the provisions of the Loan Note Instrument.

 

38



--------------------------------------------------------------------------------

16 NON-SOLICITATION

 

16.1 For so long as any Lion Party is a Party to this Agreement and for a period
of two years from the date that no Lion Party is a Party to this Agreement (the
“Cessation Date”), no Lion Party will, on its own account or on account of
another Lion Party, entice or attempt to entice away from a Group member or
employ or attempt to employ any person who, in the period between the date of
this Agreement and the Cessation Date, was an officer or an employee of a Group
member, or an employee of a Bison Party, and was engaged in managerial work.

 

16.2 For so long as any Bison Party is a Party to this Agreement and for a
period of two years from the date that no Bison Party is a Party to this
Agreement (the “Cessation Date”), no Bison Party will, on its own account or on
account of another Bison Party, entice or attempt to entice away from a Group
member or employ or attempt to employ any person who, in the period between the
date of this Agreement and the Cessation Date, was an officer or an employee of
a Group member, or an employee of a Lion Party, and in the case of the Group,
was engaged in managerial work.

 

17 WARRANTIES

Each of the Parties warrants as of the date of this Agreement and as at Closing
to the other Parties that it is properly incorporated or formed under the
relevant law of its jurisdiction and has full power and authority without
requiring the consent of any other person, and has taken all necessary actions,
to enter into and exercise its rights and perform its obligations under this
Agreement and all other documents to be executed by them at Closing in
connection with the Agreement. This Agreement and all other documents to be
executed by the Parties will, when executed, constitute lawful, valid and
binding obligations of the Parties (as the case may be) in accordance with their
respective terms.

 

18 CONFIDENTIALITY AND CONTACT RESTRICTIONS

 

18.1 Subject to Clauses 18.2, 18.3 and 18.5 below, each Shareholder undertakes
and covenants with the Company that:

 

  18.1.1 it shall use any Confidential Information acquired by it solely in
accordance with its performance of this Agreement and in particular, but without
prejudice to the generality of the foregoing, not make any commercial use
thereof or use the same for the benefit of itself or of any third party other
than pursuant to this Agreement;

 

  18.1.2 it shall not disclose the Confidential Information to any person other
than those of its employees, directors or advisers who need to know the
Confidential Information for the purposes of the Agreement or the business (a
“Recipient”) and shall procure that each Recipient is made aware of and complies
with its obligations of confidentiality under this Agreement as if the Recipient
was a Party to this Agreement.

 

18.2 The provisions of Clause 18.1 shall not apply to the disclosure of any
Confidential Information by any Party:

 

  18.2.1 in the course of consultations with the Auditors, other professional
advisers, lenders and proposed lenders and with any other Shareholder;

 

39



--------------------------------------------------------------------------------

  18.2.2 for the purposes of facilitating an Exit to any proposed purchaser,
underwriter, sponsor or broker; and/or

 

  18.2.3 in respect of any Shareholder to a third party in relation to a
potential Transfer of their Shares provided such third party is not in any way
connected with (whether as investor, owner, employee, director, officer,
consultant or otherwise) the business of manufacturing and/or wholesaling
distribution of vodka and/or long drinks beverages;

in each case so long as the disclosing Party (i) uses reasonable endeavours to
procure that any such recipient enters into an appropriate legally-binding
confidentiality undertaking (such confidentiality undertaking expressly stating
that the Company and the other Shareholders shall be entitled to enforce it) and
(ii) keeps the Board informed of any disclosures made pursuant to this Clause
18.2 and provides reasonable advance notice of the matters and information to be
disclosed in order to provide the Board with an opportunity to voice its
reasonable objections to any such disclosure.

 

18.3 The provisions of this Clause 18 shall not apply to the disclosure of any
Confidential Information by any Party:

 

  18.3.1 which now or hereafter comes into the public domain otherwise than as a
result of a breach of such undertaking of confidentiality;

 

  18.3.2 which is required by law to be disclosed to any person who is
authorised by law to receive the same;

 

  18.3.3 which is required to be disclosed in accordance with the terms of the
principal finance documents relating to the Group;

 

  18.3.4 which is required to be disclosed by the regulations of any recognised
investment exchange upon which the share capital of the disclosing Party is or
is proposed to be from time to time listed or dealt in;

 

  18.3.5 to a court, arbitrator or administrative tribunal in the course of
proceedings before it to which the disclosing Party is a party in a case where
such disclosure is required by such proceedings;

 

  18.3.6 to any professional advisers to the disclosing Party who are bound to
the disclosing Party by a duty of confidence which applies to any information
disclosed;

 

  18.3.7 to any third party in connection with negotiations for an Exit, where,
prior to any such disclosure, such Party is bound to any member of the Group or
the relevant Party (in a form reasonably satisfactory to the Principal
Shareholders) by a confidentiality agreement to maintain confidentiality of such
information;

 

  18.3.8 to the other Parties to this Agreement; or

 

  18.3.9 pursuant to the terms of this Agreement.

 

18.4 Notwithstanding the foregoing provisions, the Lion Parties shall be
entitled to make such disclosure to their partners, trustees, shareholders, unit
holders and other participants in relation to the business affairs and financial
position of the Company as they may in their reasonable discretion see fit.

 

40



--------------------------------------------------------------------------------

18.5 In the case of disclosure pursuant to Clauses 18.3.2 to 18.3.9 (inclusive)
such disclosing Party shall, save where giving notice to other Parties is
prohibited by law, give as much notice to the Company and the principal
Shareholders of such disclosure as is practicable and shall take into account
the reasonable requests of the principal Shareholders in relation to the
contents of such disclosures.

 

19 DEEDS OF ADHERENCE

 

19.1 Subject to the provisions of Clause 19.2, no Transfer or allotment of any
Shares shall be made unless the transferee or allottee shall have first executed
a Deed of Adherence and such Deed shall have been delivered to the Company at
its registered office and to the Shareholders.

 

19.2 No Deed of Adherence need be executed:

 

  19.2.1 if the transferee or allottee, as the case may be, is already a Party
to this Agreement (in the same capacity as that in which the transferor is a
Party in respect of the Shares in question); or

 

  19.2.2 if the Board obtains the consent of the Lion Party to the waiver of the
need for a Deed of Adherence.

 

19.3 Each Party acknowledges and agrees that, upon the transferee or allottee
duly executing the Deed of Adherence, such person shall become a Party to this
Agreement in accordance with the terms of the Deed of Adherence.

 

20 TERMINATION

 

20.1 Save as provided for in Clause 20.2 below, this Agreement shall terminate
(as between the Parties hereto) and be of no further force or effect upon the
earlier of the following:

 

  20.1.1 the Bison Parties ceasing to hold any Ordinary Shares;

 

  20.1.2 an IPO or a Sale;

 

  20.1.3 the written agreement of the Parties; or

 

  20.1.4 the Company going into liquidation whether voluntary or compulsory
(other than for the purpose of an amalgamation or reconstruction approved by all
the Shareholders).

 

20.2 On termination of this Agreement, Clauses 14, 17 to 20, and 31 to 33 shall
survive and continue in full force and effect but all other rights and
obligations of the Shareholders shall cease immediately. Termination does not
affect the Shareholders’ accrued rights and obligations as at termination.

 

20.3 If this Agreement is terminated under Clause 20.1.1 above, Clauses 8, 9 and
12 shall survive and continue in full force and effect save that the obligations
under Clause 12 shall survive and continue in only relation to the obligations
of the Bison Parties under Clauses 8 and 9, in addition to those other Clauses
surviving termination under Clause 20.2.

 

20.4 If any one Shareholder ceases to hold any Shares in accordance with the
terms of this Agreement, this Agreement shall cease to apply to such Shareholder
from the date it ceases to hold such securities but without prejudice to any
rights, obligations or liabilities which may have accrued prior to the date on
which such Shareholder ceased to hold any such securities.

 

41



--------------------------------------------------------------------------------

20.5 Termination of this Agreement shall not affect the terms of any agreement
entered into between the Shareholders, or any successor of either of them
holding Shares which replaces this Agreement.

 

21 ANNOUNCEMENTS

 

21.1 Subject to Clause 21.2 no Party shall, save with the consent of the Lion
Parties, make any public announcement or press release concerning or otherwise
disclose or divulge any information concerning the Shareholders’ involvement
with or interest in the Group nor regarding (without limitation) the existence,
subject matter or any of the terms set out in this Agreement or any ancillary
agreement, nor regarding any matter ancillary thereto, including the Acquisition
and any related transactions.

 

21.2 This Clause 21 shall not apply to any announcement, public statement or
circular required by law, a recognised investment exchange or a regulatory or
governmental body to which the Company or any such Party is subject, including
the rules of a recognised investment exchange, in which case the Party concerned
shall, subject to the requirements of applicable law, use reasonable efforts to
consult with the Lion Parties and the Company concerning the timing and content
of such announcement before making the announcement or statement and shall give
a copy thereof to the other Parties at the same time as, or as soon as
reasonably practicable after, the making of such announcement or statement.

 

22 TAX AND VCOC

 

22.1 For the purposes of this Clause 22.1, “Code” means the United States
Internal Revenue Code of 1986, as amended, and any statute successor thereto.

Certain Tax Matters

 

  22.1.1 Tax Elections The Lion Parties shall have the sole authority to cause
the Company and its direct and indirect subsidiaries to make, or to refrain from
making, all tax (and accounting) elections, including, without limitation,
elections to “check the box” as to tax characterization of an entity for U.S.
tax purposes, and elections under section 338 of the Code.

 

  22.1.2 The Company, if it is an association taxable as a corporation under the
Code shall use its commercially reasonable efforts to maintain such information
as shall be necessary to determine whether the Company or any of its
Subsidiaries is a “passive foreign investment company,” a “controlled foreign
corporation” or a corporation having a similar status under the Code, and, if
the Company determines that it is in such a foregoing category, to furnish to
any Shareholders as reasonable requested from time to time such information as
shall be necessary to enable such Shareholder (or any of its owners) to comply
with its tax reporting obligations in connection with its investment in the
Company. Any costs incurred by the Company as a result of compliance with this
clause 22.1.2 shall be borne by the Shareholder making such requests for such
information, as determined by the Company in its sole discretion, and by any
other Shareholders that may be resident for tax purposes in the US in proportion
to their Shares owned (where the calculation shall not take into account any
Shares owned by the Shareholders to which this clause 22.1.2 has no effect.)

 

  22.1.3 The Lion Parties intend that the Company shall be treated as a
corporation for US tax purposes.

 

42



--------------------------------------------------------------------------------

  22.1.4 If the Company is an association taxable as a corporation under the
Code, the Shareholders shall, if requested by the Lion Parties, cause an
election under section 338(g) of the Code to be made to the extent permitted by
law to treat the purchase of the business under the SPA or any other business
(if such purchase is eligible for an election under section 338(g) of the Code)
as a purchase of the target group’s assets in accordance with section 338 of the
Code. The Tax Matters Person shall prepare an allocation of the Purchase Price
in accordance with the rules under section 338 of the Code and the Treasury
Regulations promulgated thereunder. The US Shareholders agree to use the
agreed-upon allocations for purposes of all relevant US tax returns or filings,
including any forms or reports required to be filed pursuant to section 338 of
the Code, the Treasury Regulations promulgated thereunder or any provisions of
US federal, state or local law (“338 Forms”), and to cooperate in the
preparation of any 338 Forms and to file such 338 Forms in the manner required
by applicable law.

 

  22.1.5 To the extent the Company is required by law to withhold or to make tax
payments on behalf of or with respect to any Shareholder (“Tax Advances”), the
Company may withhold such amounts and make such tax payments as so required. All
Tax Advances made on behalf of any Shareholder shall be repaid by reducing the
amount of the current or next succeeding distribution or distributions which
would otherwise have been made to such Shareholder or, if such distributions are
not sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Shareholder. If a distribution to a Shareholder is
actually reduced as a result of a Tax Advance, for all other purposes of this
Agreement such Shareholder shall be treated as having received the amount of the
distribution that is reduced by the Tax Advance. Except as otherwise provided in
the last sentence of Clause 22.1.2, each Shareholder hereby agrees to indemnify
and hold harmless the Company and the other Shareholders from and against any
liability (including, without limitation, any liability for taxes, penalties,
additions to tax or interest) with respect to income attributable to or
distributions or other payments to such other Shareholder.

 

22.2 Certain VCOC Matters

 

  22.2.1 For so long as any Lion Party seeks to qualify as a VCOC Shareholder
(as the term is defined in Clause 22.2.2 below), such Party shall be entitled
individually to nominate at least one of the persons to the Board to be
nominated by that Lion Party. The Parties acknowledge that, on the date hereof,
the Initial Lion Party is a VCOC Shareholder.

 

  22.2.2 The Company hereby agrees that for so long as any Shareholder or one of
its Affiliates is a “venture capital operating company” (such Shareholder or
Affiliate, a “VCOC Shareholder”), as defined in the regulations promulgated
under the United States Employee Retirement Income Security Act of 1974, as
amended, by the United States Department of Labor (the “Plan Asset
Regulations”), and such VCOC Shareholder continues to hold, directly or
indirectly, any Shares (or other securities of the Company into which such
Shares may be converted or for which such Shares may be exchanged), without
limitation on, or prejudice to, any of the other rights provided to the VCOC
Shareholder under this Agreement or applicable law, the Company shall provide to
such VCOC Shareholder or its designated representative:

 

  (a)

such information and consultation rights and other assistance as such VCOC
Shareholder may require to preserve its direct or indirect interest in the
Company qualifying as a “Venture Capital Investment” (within the meaning of the
Plan Asset Regulations) and, in connection with an Exit, such

 

43



--------------------------------------------------------------------------------

 

distribution of securities held directly or indirectly by the VCOC Shareholder
or such other reasonable assistance such as to enable such Shareholder, in its
discretion, to elect to commence its “distribution period” (within the meaning
of the Plan Asset Regulations) or otherwise preserve its qualification as a
“venture capital operating company” within the meaning of the Plan Asset
Regulations, and the Parties will agree to such amendments to this Agreement as
may be required by a VCOC Shareholder to preserve such qualification or permit
such election or otherwise, provided that no such amendment would result in a
material adverse effect on the operations or business of the Group, taken as a
whole, or on the financial, legal or tax position of any other Shareholder;

 

  (b) prior notice of all material corporate actions (unless any such action is
required to be disclosed to the general public, in which case, such VCOC
Shareholder shall be deemed to have received notice pursuant to such disclosure)
and the right to consult with the Company and members of the Group with respect
to such actions; provided that the Company may provide such notice to the
applicable designated representative of such VCOC Shareholder, which in turn
shall be responsible forwarding such notice to the VCOC Shareholder the right to
visit and inspect any of the offices and properties of the Group and inspect and
copy the books and records of the members of the Group, at such times as the
VCOC Shareholder or its designated representative shall reasonably request;

 

  (c) copies of the information provided to each Shareholder under Clause 14;
and

 

  (d) the right to consult with appropriate officers and directors of the
Company and each member of the Group periodically and at such times as
reasonably requested by the VCOC Shareholder with respect to matters relating to
the business, finances, accounts and affairs of the Company and the members of
the Group. Any costs incurred by the Company as a result of compliance with this
Clause 22.2 shall be borne by the Shareholder making such requests for such
information.

 

  22.2.3 The Company agrees to consider, in good faith, the recommendations of
the VCOC Shareholder or its designated representative in connection with the
matters on which it is consulted as described above, recognising that the
ultimate discretion with respect to all such matters shall be retained by the
Company.

 

23 ASSIGNMENT AND SUB-CONTRACTING

No Party shall be entitled to assign or transfer all or any of its rights,
benefits or obligations under this Agreement in whole or in part without the
prior written consent of the Lion Parties otherwise than pursuant to a Transfer
in accordance in all respects with the provisions and requirements of this
Agreement and the Articles.

 

24 EXCLUSION OF AGENCY, PARTNERSHIP OR JOINT VENTURE

Nothing in this Agreement or any arrangement contemplated by it shall be
construed as establishing or implying any partnership between the Parties, and
nothing in this Agreement shall be deemed to constitute either of the Parties as
the agent of any other or to authorise any Party to hold itself out as agent or
to bind, contract in the name of or to create a liability for any other in any
way or for any purpose.

 

44



--------------------------------------------------------------------------------

25 CAPACITY

Each Party represents to each other Party that it has full power and authority
and has obtained all necessary consents to enter into and perform the
obligations expressed to be assumed by it under this Agreement (and any other
agreement or arrangement to be entered into by it in connection with this
Agreement), that the obligations expressed to be assumed by it under this
Agreement and each such other agreement are legal, valid and binding and
enforceable against it in accordance with their terms and that the execution,
delivery and performance by it of this Agreement and each such other agreement
and arrangement will not:

 

  25.1.1 result in a breach of, or constitute a default under, any agreement or
arrangement to which it is a party or by which it is bound or under its
constitutive documents; or

 

  25.1.2 result in a breach of any law or order, judgment or decree of any
court, governmental agency or regulatory body to which it is a party or by which
it is bound.

 

26 FURTHER ASSURANCE, CONFLICT AND COMPLIANCE WITH ARTICLES, MODIFICATIONS TO
ACCOMMODATE THE PARTIES’ TAX EFFICIENCY

 

26.1 Each Party shall, now or as required at any time in the future, do, or
procure the doing by a third party of, so far as may be reasonably within its
power and as may be reasonably requested of it, all acts and/or execute or
procure the execution of all documents in a form satisfactory to the other
Parties as is or are required to give full effect to this Agreement and the
other Transaction Documents and the transactions intended to be effected hereby
and thereby and shall further (if necessary), so far as may be within its power,
procure any required amendment to the Articles.

 

26.2 If there is any conflict or inconsistency between the provisions of this
Agreement and the Articles, (i) this Agreement shall prevail, although nothing
in this Agreement shall constitute an amendment of the Articles and (ii) the
Shareholders shall take all lawful actions necessary to amend the Articles in
order to implement the terms of this Agreement, and in any event, shall act in
accordance with this Agreement.

 

26.3 The Company undertakes to each of the Shareholders that it shall, and shall
procure that each Group Company and their respective directors, officers and
employees shall, comply with all applicable anti-bribery and anti-corruption
laws and regulations. Without prejudice to the generality of the foregoing, the
Company shall, and shall procure that each Group Company and their respective
directors, officers and employees shall, refrain from taking any action that
would result in a violation by any direct or indirect investor in the Company of
the U.S. Foreign Corrupt Practices Act or any other applicable anti-bribery or
anti-corruption laws which apply to it by virtue of such investor’s direct or
indirect investment in the Company.

 

26.4

Without limiting the generality of the preceding clause, the Company undertakes
to each of the Shareholders that it shall, and shall procure that each Group
Company and their respective directors, officers and employees shall, refrain
from offering, promising to pay, or authorising the payment of any money, or
offering, giving, promising to give, or authorising the giving of anything of
value, to any officer, employee or any other person acting in an official
capacity for any government or any department, agency or instrumentality
thereof, including any entity or enterprise owned or controlled by a government,
or for any public international organisation, to any political party or official
thereof or to any candidate for political office (individually and collectively,
a “Government Official”) or to any person knowing or being aware of a high
probability that all or a portion of such money or thing of value will be

 

45



--------------------------------------------------------------------------------

 

offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:

 

  26.4.1 influencing any act or decision of such Government Official in his
official capacity;

 

  26.4.2 inducing such Government Official to do or omit to do any act in
violation of his lawful duty;

 

  26.4.3 securing any improper advantage;

 

  26.4.4 inducing such Government Official to influence or affect any act or
decision of any entity or enterprise owned or controlled by a government; or

 

  26.4.5 assisting the Company or any Group Company in obtaining or retaining
business for or with, or directing business to the Company or any Group Company.

 

27 ENTIRE AGREEMENT

This Agreement, and the documents referred to in it in agreed form together
constitute the entire agreement and understanding of the Parties in relation to
the matters the subject thereto and supersede any previous agreement between the
Parties (whether written or oral) in relation to all or any of such matters and
without prejudice to the generality of the foregoing, excludes any
representation, warranty, condition or other undertaking implied at law or by
custom other than where expressly contained in this Agreement, provided that
nothing in this Clause shall exclude a Party from liability for fraudulent
misrepresentation.

 

28 VARIATION

 

28.1 Subject to Clause 28.2, any variation of this Agreement must be in a
written document and signed by each of the Shareholders or a duly authorised
officer or representative of each of the Shareholders and where any such
document exists and is so signed such Party shall not allege that the same is
not binding by virtue of an absence of consideration.

 

28.2 If any Party ceases to hold Shares then, as from the date of such cessation
and irrespective of whether the consent of such party would have been required
pursuant to Clause 28.1, this Agreement may be varied without reference to or
the need for signature of any relevant document by that Party, provided that
(for the avoidance of doubt) such variation shall not give rise to any new or
increased liability of that Party.

 

29 WAIVER

 

29.1 A delay in exercising, or failure to exercise, any right or remedy under
this Agreement does not constitute a waiver of such or other rights or remedies
nor shall operate so as to bar the exercise or enforcement thereof. No single or
partial exercise of any right or remedy under this Agreement shall prevent
further or other exercise of such or other rights or remedies.

 

29.2 No waiver by any Party of any requirement of this Agreement, or of any
remedy or right under this Agreement, shall have effect unless given in writing
and signed by such Party.

 

29.3 The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights and remedies provided by law.

 

46



--------------------------------------------------------------------------------

30 ILLEGALITY AND SEVERANCE

 

30.1 The provisions contained in each Clause of this Agreement shall be
enforceable independently of the others and the invalidity of any one provision
shall not affect the validity of the others.

 

30.2 If a provision of this Agreement is, or but for this Clause would be, held
to be illegal, invalid or unenforceable, in whole or in part, in the
jurisdiction to which it pertains but would be legal, valid and enforceable if
part of the provision was deleted, the provision shall apply with the minimum
modification necessary to make it legal, valid and enforceable in that
jurisdiction, and any such illegality, invalidity or unenforceability in any
jurisdiction shall not invalidate or render invalid or unenforceable such
provisions in any other jurisdiction.

 

30.3 If a provision of this Agreement is held to be illegal, invalid or
unenforceable, in whole or in part and Clause 30.2 cannot be used to make it
legal, valid and enforceable, a Shareholder may require the other Shareholders
to enter into a new agreement or deed under which that Shareholders undertakes
in the terms of the original provision, but subject to such amendments as the
first Shareholders specifies in order to make the provision legal, valid and
enforceable. No Shareholders will be obliged to enter into a new agreement or
deed that would increase its liability beyond that contained in this Agreement,
had all its provisions been legal, valid and enforceable.

 

31 RIGHTS OF THIRD PARTIES AND NO RECOURSE

 

31.1 A Party who is not a Party to this Agreement or who does not execute a Deed
of Adherence in accordance with this Agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 or otherwise to enforce any term of this
Agreement but this does not affect any right or remedy of a third party which
exists or is available apart from such Act.

 

31.2 Accordingly, this Agreement shall be binding upon and enure solely for the
benefit of the Parties hereto and any person who executes a Deed of Adherence in
accordance with this Agreement and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

31.3 Only the Parties that are signatories hereto shall have any obligation or
liability under this Agreement. Notwithstanding anything that may be expressed
or implied in this Agreement, no recourse under this Agreement or any documents
or instruments delivered in connection with this Agreement shall be had against
any current or future representative of any Shareholder or any current or future
direct or indirect shareholder, member, general or limited partner or other
beneficial owner of any Shareholder or any of their respective representatives,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any such person for
any obligation of any Shareholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

 

32 COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of this Agreement, but all
the counterparts shall together constitute one and the same agreement. No
counterpart shall be effective until each Party has executed at least one part
or counterpart.

 

47



--------------------------------------------------------------------------------

33 NOTICES

 

33.1 Any notice or other communication given under this Agreement shall be in
writing and shall be served by delivering it to the Party due to receive it at
the address or fax numbers set out in Clause 33.2 and shall be deemed to have
been delivered in accordance with Clause 33.3.

 

33.2 The Parties’ addresses and fax numbers for the purposes of this Agreement
are:

 

  33.2.1 In the case of the Lion Parties:

Lion Capital LLP

21 Grosvenor Place

London SW1X 7HF

United Kingdom

For the attention of: Javier Ferrán/James Cocker

Fax number: +44 20 7201 2222

with a courtesy copy to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

United Kingdom

For the attention of Michael Francies

Fax number: +44 20 7903 0990

 

  33.2.2 In the case of Bison or any Bison Party:

CEDC Warsaw,

ul. Bobrowiecka 6

02-728 Warszawa

Poland

For the attention of: Bill Carey

Fax number: +48 22 455 1810/

                      +1 941 330 9617

with a copy to:

Dewey & Le Boeuf

No.1 Minster Court

Mincing Lane

London

EC3R 7YL

For the attention of: Steve Horvath

Fax number: +44 20 7444 7498

 

  33.2.3 In the case of the Company:

Lion/Rally Cayman 2

c/o Lion Capital LLP

21 Grosvenor Place

London SW1X 7HF

United England

For the attention of: Javier Ferrán/James Cocker

Fax number: +44 20 7201 2222

 

48



--------------------------------------------------------------------------------

with a courtesy copy to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

United Kingdom

For the attention of Michael Francies

Fax number: +44 20 7903 0990

or such other address or fax number as the relevant Party notifies to the other
Parties, which change of address shall only take effect if delivered and
received in accordance Clause 30.3.

 

33.3 A notice so addressed shall be deemed to have been received:

 

  33.3.1 if personally delivered, at the time of delivery;

 

  33.3.2 if sent by pre-paid, recorded delivery or registered post, two Business
Days after the date of posting to the relevant address;

 

  33.3.3 if sent by registered air-mail, five Business Days after the date of
posting to the relevant address; or

 

  33.3.4 if sent by fax, on successful completion of its transmission as per a
transmission report from the machine from which the fax was sent, save that if
such notice or communication is received after the end of normal working hours
(and “normal working hours” shall be deemed to be 8.30 am and 5.30 pm on any
Business Day in the country of the recipient), such notice or communication
shall be deemed to have been received on the next Business Day.

 

34 EFFECT OF COMPLETION

 

34.1 Except to the extent that they have been performed and except where this
Agreement provides otherwise, the warranties, representations, indemnities and
obligations contained in this Agreement remain in force after Closing and
Closing shall not in any way constitute a waiver of any Shareholders’ rights
hereunder.

 

35 JURISDICTION

The Courts of England have non-exclusive jurisdiction to settle any claim,
dispute or matter or difference which may arise out of or in connection with
this Agreement (including, without limitation, claims for set-off or
counterclaim) or the legal relationships established by this Agreement.

 

36 GOVERNING LAW

This Agreement is governed by, and shall be construed in accordance with,
English law.

 

49



--------------------------------------------------------------------------------

SCHEDULE 1

SHARE SUBSCRIPTION AMOUNTS

 

Name, address, fax number of

authorised recipient of shareholder

   Number of A
Ordinary
Shares to be
issued on
completion    Number of B
Ordinary
Shares to be
issued on
completion    Number of
Preference Shares
to be issued on
completion    Total
Investment ($)

Lion/Rally Cayman 1 L.P.

   201,000,000    —    —    201,000,000

Carey Agri International – Poland SP. Z O.O

   —    181,500,000    —    181,500,000

Lion/Rally Carry Eng 1 L.P.

   —    —    100    100

Total

   201,000,000    181,500,000    100    382,500,100

 

50



--------------------------------------------------------------------------------

SCHEDULE 2

DEED OF ADHERENCE

DEED OF ADHERENCE dated l made by l (the “Adhering Party”) in favour of the
persons whose names are set out in the schedule to this deed.

RECITALS

 

(A) This deed is supplemental to the Shareholders’ Agreement dated [l] made
between LION/RALLY CAYMAN 1 L.P., CAREY AGRI INTERNATIONAL – POLAND SP. Z O.O,
LION/RALLY CARRY ENG 1 L.P., LION/RALLY CAYMAN 2 and CENTRAL EUROPEAN
DISTRIBUTION CORPORATION (the “Shareholders Agreement”).

 

(B) [Name of transferring Shareholder] has agreed to transfer [a portion] [all]
of its Shares to the Adhering Party and this deed is entered into pursuant to
Clause 19 of the Shareholders’ Agreement.

 

1 REPRESENTATIONS AND WARRANTIES

The Adhering Party represents to each Existing Party that it has full power and
authority and has obtained all necessary consents to enter into and perform the
obligations expressed to be assumed by it under this Deed of Adherence and the
Shareholders’ Agreement (and any other agreement or arrangement to be entered
into by it in connection thereto), that the obligations expressed to be assumed
by it under this Deed of Adherence and the Shareholders’ Agreement and each such
other agreement are legal, valid and binding and enforceable against it in
accordance with their terms and that the execution, delivery and performance by
it of this Deed of Adherence and each such other agreement and arrangement,
including but not limited to the Shareholders’ Agreement, will not:

 

  (a) result in a breach of, or constitute a default under, any agreement or
arrangement to which it is a party or by which it is bound or under its
constitutive documents; or

 

  (b) result in a breach of any law or order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

2 OPERATIVE PROVISIONS:

The Adhering Party confirms that it has been given and read a copy of the
Shareholders’ Agreement and covenants with each person named in the schedule to
this deed (and any persons to whom the persons named in Schedule 1 of the
Shareholders’ Agreement may have transferred shares in the Company in accordance
with the terms of the Shareholders’ Agreement prior to the date of this deed) to
perform and be bound by all the terms of the Shareholders’ Agreement as if the
Adhering Party were [capacity in which the party is to adhere to be inserted]
for the purposes of the Shareholders Agreement;

 

3 Unless the context requires otherwise, words and expressions defined in the
Shareholders’ Agreement shall have the same meaning when used in this deed.

 

4 This deed is governed by English law.

 

51



--------------------------------------------------------------------------------

DULY EXECUTED AND DELIVERED

AS A DEED ON THE DATE STATED ABOVE

[ADHERING PARTY]

[Appropriate deed execution clause]

by:                                          
                                   

Acknowledged and Accepted:

[COMPANY]

by:                                          
                                   

 

52



--------------------------------------------------------------------------------

SCHEDULE 3

LUXCO1 SHAREHOLDERS’ AGREEMENT

 

53



--------------------------------------------------------------------------------

SCHEDULE 4

PLEDGE AGREEMENT

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed as a DEED on the date that
appears on the first page of this Agreement by:

 

Executed as a DEED by

   )   LION/RALLY CAYMAN 2    )   /s/ Rob Jones acting by    )   Authorised
signatory

Executed as a DEED by

   )   CAREY AGRI INTERNATIONAL    )   – POLAND SP. Z O.O    )   /s/ William V.
Carey acting by    )   Authorised signatory

Executed as a DEED by

   )   LION CAPITAL GENERAL    )   PARTNER LLP as General Partner    )   of
LION/RALLY CARRY ENG 1 LP    )   /s/ James Cocker acting by    )   Authorised
signatory

Executed as a DEED by

   )   LION/LATIMER GP II    )   (GUERNSEY) LIMITED as General    )   Partner of
LION/RALLY CAYMAN    )   /s/ Rob Jones 1 LP acting by    )   Authorised
signatory

Executed as a DEED by

   )   CENTRAL EUROPEAN    )   DISTRIBUTION CORPORATION    )   /s/ William V.
Carey acting by    )   Authorised signatory